 
Exhibit 10.3
 
INTERCREDITOR AGREEMENT
 
Intercreditor Agreement (this “Agreement”), dated as of August 31, 2010, among
JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such capacity, with its
successors and assigns, and as more specifically defined below, the “ABL
Representative”) for the ABL Secured Parties (as defined below), U.S. BANK
NATIONAL ASSOCIATION, as Trustee and as Noteholder Collateral Agent (in such
capacities, with its successors and assigns, and as more specifically defined
below, the “Notes Representative”) for the Notes Secured Parties (as defined
below), and each of the Loan Parties (as defined below) party hereto.
 
WHEREAS, U.S. Concrete, Inc., a Delaware corporation (“Borrower”), the other
Loan Parties named therein, the ABL Representative and certain financial
institutions are parties to the Credit Agreement dated as of the date hereof
(the “Existing ABL Agreement”), pursuant to which such financial institutions
have agreed to make loans and extend other financial accommodations to Borrower
from time to time;
 
WHEREAS, Borrower and the Notes Representative are parties to the Indenture
dated as of the date hereof (the “Existing Indenture”), pursuant to Borrower
issued its 9.5% Convertible Secured Notes due 2015 (the “Notes”) to certain
financial institutions and other entities, and such Notes are guaranteed by the
Loan Parties (other than the Borrower);
 
WHEREAS, Borrower and each other Loan Party that is party to any ABL Guarantee
has granted to the ABL Representative security interests in the ABL Collateral
as security for payment and performance of the ABL Obligations;
 
WHEREAS, Borrower and each other Loan Party that is party to any Notes Guarantee
has granted to the Notes Representative security interests in the Notes
Collateral as security for payment and performance of the Notes Obligations;
 
WHEREAS, the ABL Obligations are to be secured by first priority liens on the
ABL Priority Collateral and second priority liens on the Notes Priority
Collateral; and
 
WHEREAS, the Notes Obligations are to be secured by first priority liens on the
Notes Priority Collateral and second priority liens on the ABL Priority
Collateral.
 
NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and other good and valuable consideration, the existence and
sufficiency of which is expressly recognized by all of the parties hereto, the
parties agree as follows:
 
SECTION 1.       Definitions; Rules of Construction.
 
1.1         UCC Definitions.  Terms defined in the Uniform Commercial Code are
used herein as so defined, including, without limitation, the
following:  Accounts, As-Extracted Collateral, Chattel Paper, Commercial Tort
Claims, Commodity Account, Deposit Accounts, Documents, Equipment, General
Intangibles, Goods, Instruments, Inventory, Investment Property, Letter of
Credit, Letter of Credit Rights, Records, Securities Account and Supporting
Obligations.

 

--------------------------------------------------------------------------------

 
 
1.2         Defined Terms.  The following terms, as used herein, have the
following meanings:
 
“ABL Agreement” means the collective reference to (a) the Existing ABL
Agreement, (b) any Additional ABL Agreement and (c) any other credit agreement,
loan agreement, note agreement, promissory note, indenture or other agreement or
instrument evidencing or governing the terms of any indebtedness or other
financial accommodation that has been incurred to extend, replace, refinance or
refund in whole or in part the indebtedness and other obligations outstanding
under the Existing ABL Agreement (regardless of whether such replacement,
refunding or refinancing is a “working capital” facility, asset-based facility
or otherwise), any Additional ABL Agreement or any other agreement or instrument
referred to in this clause (c) unless such agreement or instrument expressly
provides that it is not intended to be and is not an ABL Agreement hereunder (a
“Replacement ABL Agreement”).  Any reference to the ABL Agreement hereunder
shall be deemed a reference to any ABL Agreement then extant.
 
“ABL Cap Amount” has the meaning assigned to such term in the definition of “ABL
Obligations”.
 
“ABL Collateral” means all assets, whether now owned or hereafter acquired by
any Loan Party, in which a Lien is granted or purported to be granted at any
time to any ABL Secured Party as security for any ABL Obligation.
 
“ABL Creditors” means, collectively, the “Lenders” and the other “Secured
Parties”, each as defined in the ABL Agreement.
 
“ABL DIP Financing” has the meaning set forth in Section 5.2(a).
 
“ABL Documents” means the ABL Agreement, each ABL Security Document, each ABL
Guarantee and each other “Loan Document” as defined in the ABL Agreement.
 
“ABL Excess Amount” shall have the meaning assigned to such term in the
definition of “ABL Obligations”.
 
“ABL Guarantee” means any guarantee by any Loan Party of any or all of the ABL
Obligations.
 
“ABL Lien” means any Lien created by the ABL Security Documents.
 
“ABL Obligations” means (a) all principal of and interest (including without
limitation any Post-Petition Interest) and premium (if any) on all loans made
pursuant to the ABL Agreement or any ABL DIP Financing by the ABL Creditors, (b)
all reimbursement obligations (if any) and interest thereon (including without
limitation any Post-Petition Interest) with respect to any letter of credit or
similar instruments issued pursuant to the ABL Agreement, (c) all Swap
Obligations, (d) all Banking Services Obligations and (e) all guarantee
obligations, indemnities (other than Unasserted Contingent Obligations), fees,
expenses and other amounts payable from time to time pursuant to the ABL
Documents, in each case whether or not allowed or allowable in an Insolvency
Proceeding.  To the extent any payment with respect to any ABL Obligation
(whether by or on behalf of any Loan Party, as Proceeds of Collateral,
enforcement of any right of setoff or otherwise) is declared to be a fraudulent
conveyance or a preference in any respect, set aside or required to be paid to a
debtor in possession, any Notes Secured Party, receiver or similar Person, then
the obligation or part thereof originally intended to be satisfied shall, for
the purposes of this Agreement and the rights and obligations of the ABL Secured
Parties and the Notes Secured Parties with respect to such amounts, be deemed to
be reinstated and outstanding as if such payment had not
occurred.  Notwithstanding the foregoing or any other provision of this
Agreement, if the sum of the ABL Obligations consisting of, without duplication,
(i) the principal amount of loans under the ABL Agreement and the other ABL
Documents, or under any ABL DIP Financing, and (ii) the aggregate face amount of
all outstanding letters of credit issued or deemed issued under, or otherwise
secured under, the ABL Agreement and the other ABL Documents, or under any ABL
DIP Financing (all such ABL Obligations described in clauses (i) and (ii) above
being collectively referred to herein as the “Capped ABL Obligations”), exceeds
the sum of $80,000,000 minus the amount of any permanent commitment reductions
under the ABL Agreement as a result of the prepayment of such obligations with
the net proceeds from any asset dispositions (for the avoidance of doubt, other
than as a result of any replacement, refunding or refinancing of an ABL
Obligation) (the “ABL Cap Amount”), then the portion of the Capped ABL
Obligations exceeding the ABL Cap Amount (such portion being referred to herein
as the “ABL Excess Amount”), and all interest, premiums, reimbursement
obligations and other amounts in respect of such ABL Excess Amount, shall be
secured by the ABL Security Documents but shall not constitute “ABL Obligations”
for all purposes of this Agreement.

 
2

--------------------------------------------------------------------------------

 
 
“ABL Obligations Payment Date” means the first date on which (a) the ABL
Obligations (other than those that constitute Unasserted Contingent Obligations)
have been indefeasibly paid in cash in full (or cash collateralized or defeased
in accordance with the terms of the ABL Documents), (b) all commitments to
extend credit under the ABL Documents have been terminated, (c) there are no
outstanding letters of credit or similar instruments issued under, or Swap
Obligations or Banking Services Obligations secured by, the ABL Documents (other
than such as have been cash collateralized or defeased in accordance with the
terms of the ABL Documents), and (d) so long as the Notes Obligations Payment
Date shall not have occurred, the ABL Representative has delivered a written
notice to the Notes Representative stating that the events described in clauses
(a), (b) and (c) have occurred to the satisfaction of the ABL Secured
Parties.  Notwithstanding the foregoing, if at any time within 90 days after the
ABL Obligations Payment Date has occurred, the Borrower enters into any
refinancing or replacement of any ABL Agreement which refinancing or replacement
is permitted hereby and under the Notes Documents, then such ABL Obligations
Payment Date shall automatically be deemed not to have occurred for all purposes
of this Agreement, and the obligations under such ABL Agreement and the related
ABL Documents shall automatically be treated as ABL Obligations for all purposes
of this Agreement, including for purposes of the Lien priorities and rights in
respect of Collateral set forth herein, and the collateral agent under such ABL
Documents shall be the ABL Representative for all purposes of this
Agreement.  Upon receipt of a notice within such time period stating that the
Borrower has entered into such new ABL Agreement (which notice shall include the
identity of the new collateral agent, such collateral agent, the “New ABL
Agent”), the Notes Representative shall promptly enter into such documents and
agreements (including amendments or supplements to this Agreement) at the Loan
Parties’ expense as such New ABL Agent may reasonably request in order to
provide to the New ABL Agent the rights contemplated hereby, in each case
consistent in all material respects with the terms of this Agreement.
 
“ABL Priority Collateral” means all Collateral consisting of the following:
 
(a)           all Accounts;
 
(b)           all Inventory (including As-Extracted Collateral);
 
(c)           all Trucks;
 
(d)           all Instruments;
 
(e)           all Documents;

 
3

--------------------------------------------------------------------------------

 
 
(f)           all Chattel Paper;
 
(g)          all Deposit Accounts (other than the Asset Sale Proceeds Account)
with any bank or other financial institution (including all cash, cash
equivalents, financial assets, negotiable instruments and other evidence of
payment, and other funds on deposit therein or credited thereto);
 
(h)          all Securities Accounts (other than the Asset Sale Proceeds
Account) with any securities intermediary (including any and all Investment
Property and all funds or other property held therein or credited thereto);
 
(i)           all Commodity Accounts with any commodities intermediary
(including any and all commodity contracts and all funds and other property held
therein or credited thereto);
 
(j)           all Letter of Credit Rights;
 
(k)          all General Intangibles (other than Intellectual Property and
Capital Stock in Subsidiaries of Borrower);
 
(l)           all As-Extracted Collateral;
 
(m)         all accessions to, substitutions for and replacements of the
foregoing, together with all books and records, customer lists, credit files,
computer files, programs, printouts and other computer materials and records
related thereto; and
 
(n)          to the extent not otherwise included, all Proceeds (including
without limitation, all insurance proceeds), Supporting Obligations and products
of any and all of the foregoing and all collateral security and guarantees given
by any Person with respect to any of the foregoing;
 
provided, however, that, (i) any Collateral, regardless of type, received in
exchange for ABL Priority Collateral pursuant to an Enforcement Action in
accordance with the terms of the ABL Agreement and this Agreement shall be
treated as ABL Priority Collateral under this Agreement, the Notes Security
Documents and the ABL Security Documents; (ii) any Collateral of the type that
constitutes ABL Priority Collateral, if received in exchange for Notes Priority
Collateral pursuant to an Enforcement Action in accordance with the terms of the
Indenture and this Agreement, shall be treated as Notes Priority Collateral
under this Agreement, the Notes Security Documents and the ABL Security
Documents; and (iii) ABL Priority Collateral shall exclude all Notes Priority
Collateral (other than Notes Priority Collateral which is treated as ABL
Priority Collateral as set forth in the proviso (i) above), it being understood
and agreed that the ABL Secured Parties remain entitled to the benefit of their
second priority Lien in any such Collateral.
 
“ABL Representative” has the meaning set forth in the introductory paragraph
hereof.  In the case of any Replacement ABL Agreement, the ABL Representative
shall be the Person identified as administrative agent or other representative
in such Agreement.
 
“ABL Secured Parties” means the ABL Representative, the ABL Creditors and any
other holders of the ABL Obligations.
 
“ABL Security Documents” means the “Collateral Documents” as defined in the ABL
Agreement, and any other documents that are designated under the ABL Agreement
as “ABL Security Documents” for purposes of this Agreement.

 
4

--------------------------------------------------------------------------------

 
 
“Access Period” means, with respect to any Real Property or Equipment
constituting Notes Priority Collateral, the period, following the commencement
of any Enforcement Action, which begins on the earlier of (a) the day on which
the ABL Representative provides the Notes Representative with the written notice
of its election to request access to such Real Property or Equipment
constituting Notes Priority Collateral pursuant to Section 3.4(c) and (b) the
day on which the ABL Representative receives written notice from the Notes
Representative that the Notes Representative (or its agent) has obtained
possession or control of such Real Property or Equipment constituting Notes
Priority Collateral or has, through the exercise of remedies or otherwise, sold
or otherwise transferred such Real Property or Equipment constituting Notes
Priority Collateral to any third party purchaser or transferee, and ends on the
earliest of (i) the day which is 120 days after such date (the “Initial Access
Date”) plus such number of days, if any, after the Initial Access Date that it
is stayed or otherwise prohibited from exercising remedies with respect to
associated ABL Priority Collateral, (ii) the date on which all or substantially
all of the ABL Priority Collateral associated with such Real Property or
Equipment constituting Notes Priority Collateral is sold, collected or
liquidated, (iii) the ABL Obligations Payment Date and (iv) the date on which
the default which resulted in such Enforcement Action has been cured to the
satisfaction of the ABL Representative or waived in writing.
 
“Additional ABL Agreement” means any agreement approved for designation as such
by the ABL Representative, the Notes Representative and the Borrower.
 
“Additional Indenture” means any agreement approved for designation as such by
the ABL Representative, the Notes Representative and the Borrower.
 
“Asset Sale Proceeds Account” means one or more Deposit Accounts or Securities
Accounts together with the cash, cash equivalents, financial assets, negotiable
instruments and other evidence of payment, and other funds on deposit therein or
credited thereto, to the extent consisting solely of Notes Priority Collateral.
 
“Banking Services” means each and any of the following bank services provided to
any Loan Party by any ABL Secured Party (or any of its affiliates):  (a) credit
cards for commercial customers (including, without limitation, “commercial
credit cards” and purchasing cards), (b) stored value cards and (c) treasury
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).
 
“Banking Services Obligations” means, with respect to any Loan Party, any and
all obligations of such Loan Party owed to any ABL Secured Party (or any of its
affiliates), whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
 
“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101 et
seq.), as amended from time to time.
 
“Borrower” has the meaning set forth in the first WHEREAS clause above.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.
 
“Capital Stock” means (a) in the case of a corporation, corporate stock, (b) in
the case of an association, any and all shares, interests, participations,
rights or other equivalents (however designated) of corporate stock, (c) in the
case of a partnership or limited liability company, partnership or membership
interests (whether general or limited and however designated, whether voting or
non-voting), and (d) any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of property of, the issuing Person.

 
5

--------------------------------------------------------------------------------

 
 
“Capped ABL Obligations” has the meaning assigned to such term in the definition
of “ABL Obligations”.
 
“Collateral” means, collectively, all ABL Collateral and all Notes Collateral.
 
“Common Collateral” means all Collateral that constitutes both ABL Collateral
and Notes Collateral.
 
“Comparable Security Document” means, in relation to any Senior Collateral
subject to any Senior Security Document, that Junior Security Document that
creates a security interest in the same Senior Collateral, granted by the same
Loan Party, as applicable.
 
“Copyright Licenses” means any and all agreements granting any right in, to or
under Copyrights (whether a Loan Party is licensee or licensor thereunder).
 
“Copyrights” means all right, title, and interest in and to the following:  (a)
all copyrights, rights and interests in copyrights, works protectable by
copyright, copyright registrations, and copyright applications; (b) all renewals
of any of the foregoing; (c) the right to sue for past, present, and future
infringements of any of the foregoing; and (d) all rights corresponding to any
of the foregoing throughout the world.
 
“Enforcement Action” means, with respect to the ABL Obligations or the Notes
Obligations, the exercise of any rights and remedies against, or to realize
upon, to any Common Collateral securing such obligations or the commencement or
prosecution of enforcement of any of the rights and remedies under, as
applicable, the ABL Documents or the Notes Documents, or applicable law,
including without limitation the exercise of any rights of set-off or
recoupment, and the exercise of any rights or remedies of a secured creditor
under the Uniform Commercial Code of any applicable jurisdiction or under the
Bankruptcy Code.
 
“Existing ABL Agreement” has the meaning set forth in the first WHEREAS clause
of this Agreement.
 
“Existing Indenture” has the meaning set forth in the second WHEREAS clause of
this Agreement.
 
“Indenture” means the collective reference to (a) the Existing Indenture, (b)
any Additional Indenture and (c) any other credit agreement, loan agreement,
note agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any indebtedness or other financial
accommodation that has been incurred to extend, replace, refinance or refund in
whole or in part the indebtedness and other obligations outstanding under the
Existing Indenture, any Additional Indenture or any other agreement or
instrument referred to in this clause (c) unless such agreement or instrument
expressly provides that it is not intended to be and is not a Indenture
hereunder (a “Replacement Indenture”).  Any reference to the Indenture hereunder
shall be deemed a reference to any Indenture then extant.
 
“Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the foregoing events whether under the Bankruptcy Code
or any similar federal, state or foreign bankruptcy, insolvency, reorganization,
receivership or similar law.

 
6

--------------------------------------------------------------------------------

 
 
“Intellectual Property” means, collectively, all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including Copyrights,
Copyright Licenses, Patents, Patent Licenses, Trademarks, Trademark Licenses,
trade secrets and Internet domain names, and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.
 
“Junior Collateral” shall mean with respect to any Junior Secured Party, any
Collateral on which it has a Junior Lien.
 
“Junior Documents” shall mean, collectively, with respect to any Junior
Obligations, any provision pertaining to such Junior Obligation in any Loan
Document or any other document, instrument or certificate evidencing or
delivered in connection with such Junior Obligation.
 
“Junior Liens” shall mean (a) with respect to any ABL Priority Collateral, all
Liens securing the Notes Obligations, and (b) with respect to any Notes Priority
Collateral, all Liens securing the ABL Obligations.
 
“Junior Obligations” shall mean (a) with respect to any ABL Priority Collateral,
all Notes Obligations and (b) with respect to any Notes Priority Collateral, all
ABL Obligations.
 
“Junior Representative” shall mean (a) with respect to any ABL Obligations or
any ABL Priority Collateral, the Notes Representative and (b) with respect to
any Notes Obligations or any Notes Priority Collateral, the ABL Representative.
 
“Junior Secured Parties” shall mean (a) with respect to the ABL Priority
Collateral, all Notes Secured Parties and (b) with respect to the Notes Priority
Collateral, all ABL Secured Parties.
 
“Junior Security Documents” shall mean with respect to any Junior Secured Party,
the Security Documents that secure the Junior Obligations.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, deed
to secure debt, lien, pledge, hypothecation, assignment, assignation, debenture,
encumbrance, charge or security interest in, on or of such asset, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset and (c)
in the case of securities, any purchase option, call or similar right of a third
party with respect to such securities.
 
“Lien Priority” means with respect to any Lien of the ABL Representative or
Notes Representative in the Common Collateral, the order of priority of such
Lien specified in Section 2.1.
 
“Loan Documents” shall mean, collectively, the ABL Documents and the Notes
Documents.
 
“Loan Party” means Borrower and each direct or indirect affiliate or shareholder
(or equivalent) of Borrower or any of its affiliates that is now or hereafter
becomes a party to any ABL Document.  All references in this Agreement to any
Loan Party shall include such Loan Party as a debtor-in-possession and any
receiver or trustee for such Loan Party in any Insolvency Proceeding.

 
7

--------------------------------------------------------------------------------

 
 
“Material Real Property” means, with respect to a Loan Party, each parcel of fee
owned Real Property (or any interest in owned Real Property) with a net book
value equal to or greater than $700,000.
 
“Notes Collateral” means all assets, whether now owned or hereafter acquired by
any Loan Party, in which a Lien is granted or purported to be granted to any
Notes Secured Party as security for any Notes Obligation.
 
“Notes Creditors” means the “Holders” and the other “Noteholder Secured
Parties”, each as defined in the Indenture.
 
“Notes DIP Financing” has the meaning set forth in Section 5.2(b).
 
“Notes Documents” means each Note, each Indenture, each Notes Security Document,
each Notes Guarantee and each other “Note Document” as defined in the Indenture.
 
“Notes Guarantee” means any guarantee by any Loan Party of any or all of the
Notes Obligations.
 
“Notes Lien” means any Lien created by the Notes Security Documents.
 
“Notes Obligations” means (a) all principal of and interest (including without
limitation any Post-Petition Interest) and premium (if any) on all indebtedness
under the Notes and the Indenture or any Notes DIP Financing by the Notes
Creditors, and (b) all guarantee obligations, indemnities, fees, expenses and
other amounts payable from time to time pursuant to the Notes Documents, in each
case whether or not allowed or allowable in an Insolvency Proceeding.  To the
extent any payment with respect to any Notes Obligation (whether by or on behalf
of any Loan Party, as Proceeds of security, enforcement of any right of setoff
or otherwise) is declared to be a fraudulent conveyance or a preference in any
respect, set aside or required to be paid to a debtor in possession, any ABL
Secured Party, receiver or similar Person, then the obligation or part thereof
originally intended to be satisfied shall, for the purposes of this Agreement
and the rights and obligations of the ABL Secured Parties and the Notes Secured
Parties, be deemed to be reinstated and outstanding as if such payment had not
occurred.
 
“Notes Obligations Payment Date” means the first date on which (a) the Notes
Obligations (other than those that constitute Unasserted Contingent Obligations)
have been indefeasibly paid in cash in full, (b) all commitments to extend
credit under the Notes Documents have been terminated, and (c) so long as the
ABL Obligations Payment Date shall not have occurred, the Notes Representative
has delivered a written notice to the ABL Representative stating that the events
described in clauses (a) and (b) have occurred to the satisfaction of the Notes
Secured Parties.  Notwithstanding the foregoing, if at any time within 90 days
after the Notes Obligations Payment Date has occurred, the Borrower enters into
any refinancing or replacement of any Indenture which refinancing or replacement
is permitted hereby and under the ABL Documents, then such Notes Obligations
Payment Date shall automatically be deemed not to have occurred for all purposes
of this Agreement, and the obligations under such Indenture and the related
Notes Documents shall automatically be treated as Notes Obligations for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Collateral set forth herein, and the collateral agent under
such Notes Documents shall be the Notes Representative for all purposes of this
Agreement.  Upon receipt of a notice within such time period stating that the
Borrower has entered into a new Indenture (which notice shall include the
identity of the new collateral agent, such collateral agent, the “New Notes
Agent”), the ABL Representative shall promptly enter into such documents and
agreements (including amendments or supplements to this Agreement) at the Loan
Parties’ expense as such New Notes Agent may reasonably request in order to
provide to the New Notes Agent the rights contemplated hereby, in each case
consistent in all material respects with the terms of this Agreement.

 
8

--------------------------------------------------------------------------------

 
 
“Notes Priority Collateral” means all Collateral consisting of the following:
(a) all Equipment (other than Trucks), (b) all Capital Stock in any Subsidiary
of Borrower, (c) all Intellectual Property, (d) all Material Real Property, (e)
the Asset Sale Proceeds Account, (f) all other Notes Collateral that is not ABL
Priority Collateral, (g) all accessions to, substitutions for and replacements
of the foregoing, together with all books and records, computer files, programs,
printouts and other computer materials and records related thereto (other than
to the extent constituting ABL Priority Collateral), and (h) to the extent not
otherwise included, all Proceeds (including without limitation, all insurance
proceeds), Supporting Obligations and products of any and all of the foregoing
and all collateral security and guarantees given by any Person with respect to
any of the foregoing; provided, however, that (i) any Collateral, regardless of
type, received in exchange for Notes Priority Collateral pursuant to an
Enforcement Action in accordance with the terms of the Indenture and this
Agreement shall be treated as Notes Priority Collateral under this Agreement,
the Notes Security Documents and the ABL Security Documents; (ii) any Collateral
of the type that constitutes Notes Priority Collateral, if received in exchange
for ABL Priority Collateral pursuant to an Enforcement Action in accordance with
the terms of the ABL Agreement and this Agreement, shall be treated as ABL
Priority Collateral under this Agreement, the Notes Security Documents and the
ABL Security Documents; and (iii) Notes Priority Collateral shall exclude all
ABL Priority Collateral (other than ABL Priority Collateral which is treated as
Notes Priority Collateral as set forth in the proviso (i) above), it being
understood and agreed that the Notes Secured Parties remain entitled to the
benefit of their second priority Lien in any such Collateral.
 
“Notes Representative” has the meaning set forth in the introductory paragraph
hereof.  In the case of any Replacement Indenture, the Notes Representative
shall be the Person identified as trustee or other representative in such
Agreement.
 
“Notes Secured Parties” means the Notes Representative, the Notes Creditors and
any other holders of the Notes Obligations.
 
“Notes Security Documents” means the “Security Documents” as defined in the
Indenture and any documents that are designated under the Indenture as “Notes
Security Documents” for purposes of this Agreement.
 
“Patent License” means all agreements granting any right in, to, or under
Patents (whether any Loan Party is licensee or licensor thereunder).
 
“Patents” means all right, title, and interest in and to:  (a) any and all
patents and patent applications; (b) all inventions and improvements described
and claimed therein; (c) all reissues, divisions, continuations, extensions, and
continuations-in-part thereof; (d) all rights to sue for past, present, and
future infringements thereof; and (e) all rights corresponding to any of the
foregoing throughout the world.
 
“Person” means any person, individual, sole proprietorship, partnership, joint
venture, corporation, limited liability company, unincorporated organization,
association, institution, entity, party, including any government and any
political subdivision, agency or instrumentality thereof.
 
“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrues after the commencement of any Insolvency
Proceeding (or would accrue but for the commencement of an Insolvency
Proceeding), whether or not allowed or allowable in any such Insolvency
Proceeding.
 
“Priority Collateral” means the ABL Priority Collateral or the Notes Priority
Collateral, as applicable.

 
9

--------------------------------------------------------------------------------

 
 
“Proceeds” means (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Common Collateral, and (b) whatever is
recoverable or recovered when any Common Collateral is sold, exchanged,
collected, or disposed of, whether voluntarily or involuntarily.
 
“Real Property” means any right, title or interest in and to real property,
including any fee interest, leasehold interest, easement, or license and any
other right to use or occupy real property, including any right arising by
contract.
 
“Replacement ABL Agreement” has the meaning set forth in the definition of “ABL
Agreement.”
 
“Replacement Indenture” has the meaning set forth in the definition of
“Indenture.”
 
“Secured Obligations” shall mean the ABL Obligations and the Notes Obligations.
 
“Secured Parties” means the ABL Secured Parties and the Notes Secured Parties.
 
“Security Documents” means, collectively, the ABL Security Documents and the
Notes Security Documents.
 
“Senior Collateral” shall mean with respect to any Senior Secured Party, any
Collateral on which it has a Senior Lien.
 
“Senior Documents” shall mean, collectively, with respect to any Senior
Obligation, any provision pertaining to such Senior Obligation in any Loan
Document or any other document, instrument or certificate evidencing or
delivered in connection with such Senior Obligation.
 
“Senior Liens” shall mean (a) with respect to the ABL Priority Collateral, all
Liens securing the ABL Obligations and (b) with respect to the Notes Priority
Collateral, all Liens securing the Notes Obligations.
 
“Senior Obligations” shall mean (a) with respect to any ABL Priority Collateral,
all ABL Obligations and (b) with respect to any Notes Priority Collateral, all
Notes Obligations.
 
“Senior Obligations Payment Date” shall mean (a) with respect to ABL
Obligations, the ABL Obligations Payment Date and (b) with respect to any Notes
Obligations, the Notes Obligations Payment Date.
 
“Senior Representative” shall mean (a) with respect to any ABL Priority
Collateral, the ABL Representative and (b) with respect to any Notes Priority
Collateral, the Notes Representative.
 
“Senior Secured Parties” shall mean (a) with respect to the ABL Priority
Collateral, all ABL Secured Parties and (b) with respect to the Notes Priority
Collateral, all Notes Secured Parties.
 
“Senior Security Documents” shall mean with respect to any Senior Secured Party,
the Security Documents that secure the Senior Obligations owing to such Senior
Secured Party.

 
10

--------------------------------------------------------------------------------

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent; provided, that Superior
Materials Holdings LLC and its direct and indirect subsidiaries shall not be a
Subsidiary of any Loan Party.
 
“Swap Obligations” means, with respect to any Loan Party, any and all
obligations of such Loan Party, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), owed to any
ABL Creditor (or any of its affiliates) under (a) any and all agreements with
respect to any swap, forward, future or derivative transaction or option or
similar agreement involving, or settled by reference to, one or more rates,
currencies, commodities, equity or debt instruments or securities, or economic,
financial or pricing indices or measures of economic, financial or pricing risk
or value or any similar transaction or any combination of these transactions,
and (b) any and all cancellations, buy backs, reversals, terminations or
assignments of the any of the foregoing.
 
“Trademark Licenses” means any and all agreements granting any right in or to
Trademarks (whether a Loan Party is licensee or licensor thereunder).
 
“Trademarks” means all right, title, and interest in and to the following:  (a)
all trademarks (including service marks), trade names, trade dress, and trade
styles and the registrations and applications for registration thereof and the
goodwill of the business symbolized by the foregoing; (b) all renewals of the
foregoing; (c) all rights to sue for past, present, and future infringements of
the foregoing, including the right to settle suits involving claims and demands
for royalties owing; and (d) all rights corresponding to any of the foregoing
throughout the world.
 
“Trucks” means all ready-mix concrete trucks and the mixing drums affixed
thereto owned by any Loan Party.
 
“Unasserted Contingent Obligations” shall mean, at any time, ABL Obligations or
Notes Obligations, as applicable, for taxes, costs, indemnifications,
reimbursements, damages and other liabilities (excluding (a) the principal of,
and interest and premium (if any) on, and fees and expenses relating to, any ABL
Obligation or Notes Obligation, as applicable, and (b) with respect to ABL
Obligations contingent reimbursement obligations in respect of amounts that may
be drawn under outstanding letters of credit) in respect of which no assertion
of liability (whether oral or written) and no claim or demand for payment
(whether oral or written) has been made (and, in the case of ABL Obligations or
Notes Obligations, as applicable, for indemnification, no notice for
indemnification has been issued by the indemnitee) at such time.
 
“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the applicable jurisdiction.

 
11

--------------------------------------------------------------------------------

 

1.3         Rules of Construction.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, restated, supplemented, modified,
refinanced, replaced, renewed or otherwise extended (subject to any restrictions
on such amendments, amendments and restatements, restatements, supplements,
modifications, refinancings, replacements, renewals and extensions set forth
herein), (b) any reference herein to any Person shall be construed to include
such Person’s successors and permitted assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 
SECTION 2.       Lien Priority.
 
2.1         Lien Subordination.  Notwithstanding the date, manner or order of
grant, attachment or perfection of any Junior Lien in respect of any Collateral
or of any Senior Lien in respect of any Collateral and notwithstanding any
provision of the UCC, any applicable law, any Security Document, any alleged or
actual defect or deficiency in any of the foregoing or any other circumstance
whatsoever, the Junior Representative, on behalf of each Junior Secured Party,
in respect of such Collateral hereby agrees that:
 
(a)           any Senior Lien in respect of such Collateral, regardless of how
acquired, whether by grant, statute, operation of law, subrogation or otherwise,
shall be and shall remain senior in all respects and prior to any Junior Lien in
respect of such Collateral (whether or not such Senior Lien is subordinated to
any Lien securing any other obligation); and
 
(b)           any Junior Lien in respect of such Collateral, regardless of how
acquired, whether by grant, statute, operation of law, subrogation or otherwise,
shall be junior and subordinate in all respects to any Senior Lien in respect of
such Collateral;
 
provided, that notwithstanding anything to the contrary contained in this
Agreement, any ABL Liens on any ABL Priority Collateral, insofar as such ABL
Liens secure any ABL Excess Amount, shall be junior and subordinate in all
respects to all Notes Liens on any ABL Priority Collateral.
 
2.2         Prohibition on Contesting Liens.  In respect of any Collateral, the
Junior Representative, on behalf of each Junior Secured Party, in respect of
such Collateral agrees that it shall not, and hereby waives any right to:
 
(a)           contest, or support any other Person in contesting, in any
proceeding (including any Insolvency Proceeding), the priority, perfection,
validity or enforceability of any Senior Lien on such Collateral; or
 
(b)           demand, request, plead or otherwise assert or claim the benefit of
any marshalling, appraisal, valuation or similar right which it may have in
respect of such Collateral or the Senior Liens on such Collateral, except to the
extent that such rights are expressly granted in this Agreement.

 
12

--------------------------------------------------------------------------------

 

2.3         Nature of Obligations.  The Notes Representative on behalf of itself
and the other Notes Secured Parties acknowledges that a portion of the ABL
Obligations represents debt that is revolving in nature and that the amount
thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed, and that the terms of the ABL
Obligations may be modified, extended or amended from time to time, and that the
aggregate amount of the ABL Obligations may be increased, extended, renewed,
replaced or refinanced, in each event, without notice to or consent by the Notes
Secured Parties and without affecting the provisions hereof.  The ABL
Representative on behalf of itself and the other ABL Secured Parties
acknowledges that Notes Obligations may be extended, renewed, replaced or
refinanced without notice to or consent by the ABL Secured Parties and without
affecting the provisions hereof.  The Lien Priorities provided in Section 2.1
shall not be altered or otherwise affected by any such amendment, modification,
supplement, extension, repayment, reborrowing, increase, replacement, renewal,
restatement or refinancing of either the ABL Obligations or the Notes
Obligations, or any portion thereof.
 
2.4         No New Liens.  (a) Until the ABL Obligations Payment Date, no Notes
Secured Party shall acquire or hold any Lien on any assets of any Loan Party
securing any Notes Obligation which assets are not also subject to the Lien of
the ABL Representative under the ABL Documents, subject to the Lien Priority set
forth herein.  If any Notes Secured Party shall (nonetheless and in breach
hereof) acquire or hold any Lien on any assets of any Loan Party securing any
Notes Obligation which assets are not also subject to the Lien of the ABL
Representative under the ABL Documents, subject to the Lien Priority set forth
herein, then the Notes Representative (or the relevant Notes Secured Party)
shall, without the need for any further consent of any other Notes Secured Party
and notwithstanding anything to the contrary in any other Notes Document be
deemed to also hold and have held such lien for the benefit of the ABL
Representative as security for the ABL Obligations (subject to the Lien Priority
and other terms hereof) and shall promptly notify the ABL Representative in
writing of the existence of such Lien.
 
(b)           Until the Notes Obligations Payment Date, no ABL Secured Party
shall acquire or hold any Lien on any assets of any Loan Party securing any ABL
Obligation which assets are not also subject to the Lien of the Notes
Representative under the Notes Documents, subject to the Lien Priority set forth
herein.  If any ABL Secured Party shall (nonetheless and in breach hereof)
acquire or hold any Lien on any assets of any Loan Party securing any ABL
Obligation which assets are not also subject to the Lien of the Notes
Representative under the Notes Documents, subject to the Lien Priority set forth
herein, then the ABL Representative (or the relevant ABL Secured Party) shall,
without the need for any further consent of any other ABL Secured Party and
notwithstanding anything to the contrary in any other ABL Document be deemed to
also hold and have held such lien for the benefit of the Notes Representative as
security for the Notes Obligations (subject to the Lien Priority and other terms
hereof) and shall promptly notify the Notes Representative in writing of the
existence of such Lien.
 
2.5         Separate Grants of Security and Separate Classification.  Each
Secured Party acknowledges and agrees that (a) the grants of Liens pursuant to
the ABL Security Documents and the Notes Security Documents constitute two
separate and distinct grants of Liens and (b) because of, among other things,
their differing rights in the Common Collateral, the Notes Obligations are
fundamentally different from the ABL Obligations and should be separately
classified in any plan of reorganization proposed or adopted in an Insolvency
Proceeding.  To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is held that the claims of the ABL Secured
Parties and the Notes Secured Parties in respect of the Common Collateral
constitute claims in the same class (rather than separate classes of senior and
junior secured claims), then the ABL Secured Parties and the Notes Secured
Parties hereby acknowledge and agree that all distributions shall be made as if
there were separate classes of ABL Obligation claims and Notes Obligation claims
against the Loan Parties (with the effect being that, to the extent that the
aggregate value of the ABL Priority Collateral or Notes Priority Collateral is
sufficient (for this purpose ignoring all claims held by the other Secured
Parties), the ABL Secured Parties or the Notes Secured Parties, respectively,
shall be entitled to receive, in addition to amounts distributed to them in
respect of principal, pre-petition interest and other claims, all amounts owing
in respect of Post-Petition Interest that is available from each pool of
Priority Collateral for each of the ABL Secured Parties and the Notes Secured
Parties, respectively, before any distribution is made in respect of the claims
held by the other Secured Parties, with the other Secured Parties hereby
acknowledging and agreeing to turn over to the respective other Secured Parties
amounts otherwise received or receivable by them to the extent necessary to
effectuate the intent of this sentence, even if such turnover has the effect of
reducing the aggregate recoveries.

 
13

--------------------------------------------------------------------------------

 
 
2.6         Agreements Regarding Actions to Perfect Liens.  (a) The ABL
Representative agrees on behalf of itself and the other ABL Secured Parties that
all mortgages, deeds of trust, deeds and similar instruments (collectively,
“mortgages”) now or thereafter filed against Real Property in favor of or for
the benefit of the ABL Representative shall contain the following notation (or
such other notation reasonably acceptable to the Notes Representative):  “The
lien created by this mortgage on the real property described herein is junior
and subordinate to the lien on such real property created by any mortgage, deed
of trust or similar instrument now or hereafter granted to [INSERT NAME OF THEN
APPLICABLE NOTES REPRESENTATIVE], as Notes Representative, in accordance with
the provisions of the Intercreditor Agreement dated as of August 31 2010, as
amended, restated, amended and restated, modified, supplemented, renewed or
replaced from time to time.”
 
(b)           Each of the ABL Representative and the Notes Representative hereby
acknowledges that, to the extent that it holds, or a third party holds on its
behalf, physical possession of or “control” (as defined in the Uniform
Commercial Code) over, or is otherwise noted as a lienholder on any certificate
of title constituting, Common Collateral pursuant to the ABL Security Documents
or the Notes Security Documents, as applicable, the ABL Representative and the
Notes Representative, as applicable, each agree to hold or control such Common
Collateral as bailee and as non-fiduciary agent for the Notes Representative or
the ABL Representative, as applicable (such bailment and agency being intended,
among other things, to satisfy the requirements of Sections 9-313(c), 9-104,
9-105, 9-106, and 9-107 of the UCC and applicable certificate of title laws),
solely for the purpose of perfecting the security interest (including any
second-priority security interest) granted under the Notes Documents or the ABL
Documents, as applicable, subject to the terms and conditions of this Section
2.6 (either the ABL Representative or the Notes Representative in such capacity,
the “Control Representative”).  Nothing in this Section 2.6 shall be construed
to impose any duty on the ABL Representative or the Notes Representative (or any
third party acting on either such Person’s behalf) or create any fiduciary
relationship with respect to such Common Collateral or provide the Notes
Representative, any other Notes Secured Party, the ABL Representative or any
other ABL Secured Party, as applicable, with any rights with respect to such
Common Collateral beyond those specified in this Agreement, the ABL Security
Documents and the Notes Security Documents, as applicable, provided that
subsequent to the occurrence of the ABL Obligations Payment Date (so long as the
Notes Obligations Payment Date shall not have occurred), the ABL Representative
shall (i) deliver to the Notes Representative, at the Loan Parties’ sole cost
and expense, the Common Collateral in its possession or control together with
any necessary endorsements to the extent required by the Notes Documents or (ii)
direct and deliver such Common Collateral as a court of competent jurisdiction
otherwise directs; provided, further, that subsequent to the occurrence of the
Notes Obligations Payment Date (so long as the ABL Obligations Payment Date
shall not have occurred), the Notes Representative shall (A) deliver to the ABL
Representative, at the Loan Parties’ sole cost and expense, the Common
Collateral in its possession or control together with any necessary endorsements
to the extent required by the ABL Documents or (B) direct and deliver such
Common Collateral as a court of competent jurisdiction otherwise directs.  The
provisions of this Agreement are intended solely to govern the respective Lien
priorities as between the ABL Secured Parties and the Notes Secured Parties and
shall not impose on the ABL Secured Parties or the Notes Secured Parties any
obligations in respect of the disposition of any Common Collateral (or any
proceeds thereof) that would conflict with prior perfected Liens or any claims
thereon in favor of any other Person that is not a Secured Party.

 
14

--------------------------------------------------------------------------------

 

(c)           The ABL Representative hereby agrees that after the ABL
Obligations Payment Date and upon the written request of the Notes
Representative, to the extent that the applicable control agreement is in full
force and effect and has not been terminated, the ABL Representative shall
continue to act as the Control Representative for the Notes Representative
(solely for the purpose of perfecting the security interest granted under the
Notes Documents and at the expense of Loan Parties) with respect to the deposit
account or securities account that is the subject of such control agreement,
until the earlier to occur of (i) 30 days after the ABL Obligations Payment Date
and (ii) the date when a control agreement is executed in favor of the Notes
Representative with respect to such deposit account or securities account. The
Notes Representative hereby agrees that after the Notes Obligations Payment Date
and upon the written request of the ABL Representative, to the extent that the
applicable control agreement is in full force and effect and has not been
terminated, the Notes Representative shall continue to act as the Control
Representative for the ABL Representative (solely for the purpose of perfecting
the security interest granted under the ABL Documents and at the expense of Loan
Parties) with respect to the deposit account or securities account that is the
subject of such control agreement, until the earlier to occur of (1) 30 days
after the Notes Obligations Payment Date and (2) the date when a control
agreement is executed in favor of the ABL Representative with respect to such
deposit account or securities account.
 
(d)           Until the Notes Obligations Payment Date, the ABL Representative
agrees that to the extent it is in possession of any Common Collateral
constituting Notes Priority Collateral, promptly upon the request of the Notes
Representative at any time prior to the Notes Obligations Payment Date, the ABL
Representative shall deliver to the Notes Representative any such Notes Priority
Collateral held by it, and shall use commercially reasonable efforts to cause
each ABL Creditor known to it to be holding such Notes Priority Collateral to
deliver the same to the Notes Representative, together with any necessary
endorsements without warranty or representation of any kind (or otherwise allow
the Notes Representative to obtain control of such Notes Priority Collateral).
 
(e)           Until the ABL Obligations Payment Date, the Notes Representative
agrees that to the extent it is in possession of any Common Collateral
constituting ABL Priority Collateral, promptly upon the request of the ABL
Representative at any time prior to the ABL Obligations Payment Date, the Notes
Representative shall deliver to the ABL Representative any such ABL Priority
Collateral held by it, and shall use commercially reasonable efforts to cause
each Notes Creditor known to it to be holding such ABL Priority Collateral to
deliver the same to the ABL Representative, together with any necessary
endorsements without warranty or representation of any kind (or otherwise allow
the ABL Representative to obtain control of such ABL Priority Collateral).
 
(f)           The ABL Representative shall have no obligation whatsoever to the
Notes Representative or any Notes Creditor to ensure that the Common Collateral
is genuine or owned by any Loan Party or to preserve rights or benefits of any
person except as expressly set forth in this Section 2.6.  The duties or
responsibilities of the ABL Representative under this Section 2.6 shall be
limited solely to holding or controlling the Common Collateral as bailee and
non-fiduciary agent in accordance with this Section 2.6 and delivering the
Common Collateral upon the ABL Obligations Payment Date as provided in this
Section 2.6. The Notes Representative shall have no obligation whatsoever to the
ABL Representative or any ABL Creditor to ensure that the Common Collateral is
genuine or owned by any Loan Party or to preserve rights or benefits of any
person except as expressly set forth in this Section 2.6.  The duties or
responsibilities of the Notes Representative under this Section 2.6 shall be
limited solely to holding or controlling the Common Collateral as bailee and
non-fiduciary agent in accordance with this Section 2.6 and delivering the
Common Collateral upon the Notes Obligations Payment Date as provided in this
Section 2.6.
 
15

--------------------------------------------------------------------------------


 
SECTION 3.       Enforcement Rights.

3.1         Exclusive Enforcement.  Until the Senior Obligations Payment Date
has occurred, whether or not an Insolvency Proceeding has been commenced by or
against any Loan Party, the Senior Secured Parties shall have the exclusive
right to take and continue any Enforcement Action (including the right to credit
bid their debt) with respect to the Senior Collateral, without any consultation
with or consent of any Junior Secured Party, but subject to the proviso set
forth in Section 5.1.  Upon the occurrence and during the continuance of a
default or an event of default under the Senior Documents, the Senior
Representative and the other Senior Secured Parties may take and continue any
Enforcement Action with respect to the Senior Obligations and the Senior
Collateral in such order and manner as they may determine in their sole
discretion in accordance with the terms and conditions of the Senior
Documents.  Notwithstanding the foregoing, any Junior Representative may,
subject to Section 3.2, take all such actions as it shall deem necessary to (i)
perfect or continue the perfection of its Junior Liens or (ii) to create,
preserve or protect (but not enforce) the Junior Liens on any Collateral.
 
3.2         Standstill and Waivers.  Each Junior Representative, on behalf of
itself and the other Junior Secured Parties, agrees that, until the Senior
Obligations Payment Date has occurred, whether or not an Insolvency Proceeding
has been commenced by or against any Loan Party, but subject to the proviso set
forth in Section 5.1:
 
(a)           they will not take or cause to be taken any action, the purpose or
effect of which is to make any Lien on any Senior Collateral that secures any
Junior Obligation pari passu with or senior to, or to give any Junior Secured
Party any preference or priority relative to, the Liens on the Senior Collateral
securing the Senior Obligations;
 
(b)           they will not, directly or indirectly, contest, oppose, object to,
interfere with, hinder or delay, in any manner, whether by judicial proceedings
(including without limitation the filing of an Insolvency Proceeding) or
otherwise, any foreclosure, sale, lease, exchange, transfer or other disposition
of the Senior Collateral by any Senior Secured Party or any other Enforcement
Action taken (or any forbearance from taking any Enforcement Action) in respect
of the Senior Collateral by or on behalf of any Senior Secured Party;
 
(c)           they have no right to (x) direct either the Senior Representative
or any other Senior Secured Party to exercise any right, remedy or power with
respect to the Senior Collateral or pursuant to the Senior Security Documents in
respect of the Senior Collateral or (y) consent or object to the exercise by the
Senior Representative or any other Senior Secured Party of any right, remedy or
power with respect to the Senior Collateral or pursuant to the Senior Security
Documents with respect to the Senior Collateral or to the timing or manner in
which any such right is exercised or not exercised (or, to the extent they may
have any such right described in this clause (c), whether as a junior lien
creditor in respect of the Senior Collateral or otherwise, they hereby
irrevocably waive such right);
 
(d)           they will not institute any suit or other proceeding or assert in
any suit, Insolvency Proceeding or other proceeding any claim against any Senior
Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to, and no Senior Secured
Party shall be liable for, any action taken or omitted to be taken by any Senior
Secured Party with respect to the Senior Collateral or pursuant to the Senior
Documents in respect of the Senior Collateral;
 
(e)           they will not commence judicial or nonjudicial foreclosure
proceedings with respect to, seek to have a trustee, receiver, liquidator or
similar official appointed for or over, attempt any action to take possession of
any Senior Collateral, exercise any right, remedy or power with respect to, or
otherwise take any action to enforce their interest in or realize upon, the
Senior Collateral; and
 
(f)           they will not seek, and hereby waive any right, to have the Senior
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of the Senior Collateral.

 
16

--------------------------------------------------------------------------------

 
 
3.3         Judgment Creditors.  In the event that any Notes Secured Party
becomes a judgment lien creditor in respect of Common Collateral as a result of
its enforcement of its rights as an unsecured creditor, such judgment lien shall
be subject to the terms of this Agreement for all purposes (including in
relation to the ABL Liens and the ABL Obligations) to the same extent as all
other Liens securing the Notes Obligations are subject to the terms of this
Agreement.  In the event that any ABL Secured Party becomes a judgment lien
creditor in respect of Common Collateral as a result of its enforcement of its
rights as an unsecured creditor, such judgment lien shall be subject to the
terms of this Agreement for all purposes (including in relation to the Notes
Liens and the Notes Obligations) to the same extent as all other Liens securing
the ABL Obligations are subject to the terms of this Agreement.
 
3.4         Cooperation; Sharing of Information and Access.  (a) The Notes
Representative, on behalf of itself and the other Notes Secured Parties, agrees
that each of them shall take such actions as the ABL Representative shall
request in connection with the exercise by the ABL Secured Parties of their
rights set forth herein in respect of the ABL Priority Collateral.  The ABL
Representative, on behalf of itself and the other ABL Secured Parties, agrees
that each of them shall take such actions as the Notes Representative shall
request in connection with the exercise by the Notes Secured Parties of their
rights set forth herein in respect of the Notes Priority Collateral.
 
(b)           In the event that the ABL Representative shall, in the exercise of
its rights under the ABL Security Documents or otherwise, receive possession or
control of any books and Records of any Loan Party which contain information
identifying or pertaining to the Notes Priority Collateral, the ABL
Representative shall promptly notify the Notes Representative of such fact and,
upon request from the Notes Representative and as promptly as practicable
thereafter, either make available to the Notes Representative such books and
Records for inspection and duplication or provide to the Notes Representative
copies thereof.  In the event that the Notes Representative shall, in the
exercise of its rights under the Notes Security Documents or otherwise, receive
possession or control of any books and Records of any Loan Party which contain
information identifying or pertaining to any of the ABL Priority Collateral, the
Notes Representative shall promptly notify the ABL Representative of such fact
and, upon request from the ABL Representative and as promptly as practicable
thereafter, either make available to the ABL Representative such books and
Records for inspection and duplication or provide the ABL Representative copies
thereof.  The Notes Representative hereby irrevocably grants the ABL
Representative an non-exclusive worldwide license or right to use, to the
maximum extent permitted by applicable law and to the extent of the Notes
Representative’s interest therein, exercisable without payment of royalty or
other compensation, to use any of the Intellectual Property incorporated in or
relating to the ABL Priority Collateral and now or hereafter owned by, licensed
to, or otherwise used by the Loan Parties in order for ABL Representative and
the other ABL Secured Parties to purchase, use, market, repossess, possess,
store, assemble, manufacture, process, sell, transfer, distribute or otherwise
dispose of any asset included in the ABL Priority Collateral in connection with
the liquidation, disposition or realization upon the ABL Priority Collateral in
accordance with the terms and conditions of the ABL Security Documents and the
other ABL Documents.  Nothing contained in this Section 3.4 shall restrict the
rights of the Notes Representative from selling, assigning or otherwise
transferring any of the Loan Parties’ Intellectual Property; provided, that the
Notes Representative agrees that any sale, transfer or other disposition of any
of the Loan Parties’ Intellectual Property (whether by foreclosure or otherwise)
will be subject to the ABL Representative’s rights as set forth in this Section
3.4.  The ABL Representative acknowledges that with respect to the Intellectual
Property subject to the foregoing license, the Notes Representative or third
party purchaser, as owner of such Intellectual Property, shall have such rights
of quality control (“quality” being the relevant Loan Party’s standards in
effect immediately prior to ABL Representative’s use of the relevant
Intellectual Property) and inspection to the extent reasonably necessary
pursuant to applicable law to maintain the validity and enforceability of such
Intellectual Property, provided, that if the Notes Representative elects to
exercise such quality control and/or inspection rights it may retain
professionals to do so at the expense of the Loan Parties.

 
17

--------------------------------------------------------------------------------

 
 
(c)           If the Notes Representative, or any agent or representative of the
Notes Representative, or any receiver, shall, after the commencement of any
Enforcement Action, obtain possession or physical control of any of the Notes
Priority Collateral (or sells or otherwise transfers any of the Notes Priority
Collateral to a third party purchaser or transferee without first obtaining
possession or physical control), the Notes Representative shall promptly notify
the ABL Representative in writing of that fact, and the ABL Representative
shall, within ten Business Days thereafter, notify the Notes Representative in
writing as to whether the ABL Representative desires to exercise access rights
under this Agreement.  In addition, if the ABL Representative, or any agent or
representative of the ABL Representative, or any receiver, shall obtain
possession or physical control of any of the Notes Priority Collateral in
connection with an Enforcement Action, then the ABL Representative shall
promptly notify the Notes Representative that the ABL Representative is
exercising its access rights under this Agreement and its rights under Section
3.4 under either circumstance.  Upon delivery of such notice by the ABL
Representative to the Notes Representative, the parties shall confer in good
faith to coordinate with respect to the ABL Representative’s exercise of such
access rights, with such access rights to apply to any Real Property or
Equipment constituting Notes Priority Collateral access to which is reasonably
necessary to enable the ABL Representative during normal business hours to
convert ABL Priority Collateral consisting of raw materials and work-in-process
into saleable finished goods and/or to transport such ABL Priority Collateral to
a point where such conversion can occur, to otherwise prepare ABL Priority
Collateral for sale and/or to arrange or effect the sale of ABL Priority
Collateral, all in accordance with the manner in which such matters are
completed in the ordinary course of business.  Consistent with the definition of
“Access Period,” access rights will apply to differing parcels of Real Property
or items of Equipment constituting Notes Priority Collateral at differing times,
in which case, a differing Access Period will apply to each such parcel of Real
Property and each such item of Equipment.  During any pertinent Access Period,
the ABL Representative and its agents, representatives and designees shall have
a non-exclusive right to have access to, and a rent-free right to use, the
relevant Real Property or Equipment constituting Notes Priority Collateral for
the purposes described above.  The ABL Representative shall take proper and
reasonable care of any Notes Priority Collateral that is used by the ABL
Representative during the Access Period and shall repair at its expense (without
waiving any rights of reimbursement from the Loan Parties) and replace any
damage (ordinary wear-and-tear excepted) caused by any act or omission of the
ABL Representative or its agents, representatives or designees and leave such
Notes Priority Collateral in a condition substantially similar (ordinary wear
and tear excepted) to the condition of such Notes Priority Collateral
immediately prior to the date of commencement of the use thereof by the ABL
Representative.  The ABL Representative shall comply with all applicable laws in
connection with its use or occupancy or possession of the ABL Priority
Collateral.  The ABL Representative shall indemnify and hold harmless the Notes
Representative and the Notes Creditors for any injury or damage to Persons or
property (ordinary wear-and-tear excepted) caused by the acts or omissions of
Persons under its control; provided, however, that the ABL Representative and
the ABL Creditors will not be liable for any diminution in the value of Notes
Priority Collateral caused by the absence of the ABL Priority Collateral
therefrom.  The ABL Representative, for itself and on behalf of the ABL Secured
Parties, hereby acknowledges that, during the period any Notes Priority
Collateral shall be under control or possession of the Notes Representative or
the other Notes Creditors, the Notes Representatives and other Notes Creditors
shall not be obligated to take any action to protect or to procure insurance
with respect to any ABL Priority Collateral that may be located on or in the
Notes Priority Collateral, it being understood that the Notes Representative and
other Notes Creditors shall have no responsibility for loss or damage to the ABL
Priority Collateral (other than as a result of the gross negligence or willful
misconduct of the Notes Representative and/or the other Notes Creditors or their
agents) and that risk of loss or damage to the ABL Priority Collateral shall
remain with ABL Representative and the ABL Secured Parties.  The ABL
Representative and the Notes Representative shall cooperate and use reasonable
efforts to ensure that their activities during the Access Period as described
above do not interfere materially with the activities of the other as described
above, including the right of Notes Representative to show the Notes Priority
Collateral to prospective purchasers and to ready the Notes Priority Collateral
for sale.  Consistent with the definition of the term “Access Period,” if any
order or injunction is issued or stay is granted or is otherwise effective by
operation of law that prohibits the ABL Representative from exercising any of
its rights hereunder, then the Access Period granted to the ABL Representative
under this Section 3.4 shall be stayed during the period of such prohibition and
shall continue thereafter for the number of days remaining as required under
this Section 3.4.  If any Notes Priority Collateral is sold or otherwise
transferred to a third party purchaser or transferee, the Notes Representative
shall expressly condition such sale or other transfer on such purchaser’s or
transferee’s agreement to grant the ABL Representative the access rights
otherwise applicable pursuant to this Agreement.

 
18

--------------------------------------------------------------------------------

 
 
3.5         No Additional Rights For the Loan Parties Hereunder.  Except as
provided in Section 3.6 hereof, if any ABL Secured Party or Notes Secured Party
shall enforce its rights or remedies in violation of the terms of this
Agreement, no Loan Party shall be entitled to use such violation as a defense to
any action by any ABL Secured Party or Notes Secured Party, nor to assert such
violation as a counterclaim or basis for set off or recoupment against any ABL
Secured Party or Notes Secured Party.
 
3.6         Actions Upon Breach.  (a) If any ABL Secured Party or Notes Secured
Party, contrary to this Agreement, commences or participates in any action or
proceeding against any Loan Party or the Common Collateral, such Loan Party,
with the prior written consent of the ABL Representative or the Notes
Representative, as applicable, may interpose as a defense or dilatory plea the
making of this Agreement, and any ABL Secured Party or Notes Secured Party, as
applicable, may intervene and interpose such defense or plea in its or their
name or in the name of such Loan Party.
 
(b)           Should any ABL Secured Party or Notes Secured Party, contrary to
this Agreement, in any way take, attempt to or threaten to take any action with
respect to the Common Collateral (including, without limitation, any attempt to
realize upon or enforce any remedy with respect to this Agreement), or fail to
take any action required by this Agreement, any ABL Secured Party or Notes
Secured Party (in its own name or in the name of the relevant Loan Party), as
applicable, or the relevant Loan Party, may obtain relief against such ABL
Secured Party or Notes Secured Party, as applicable, by injunction, specific
performance and/or other appropriate equitable relief, it being understood and
agreed by each of the ABL Representative on behalf of each ABL Secured Party and
the Notes Representative on behalf of each Notes Secured Party that (i) the ABL
Secured Parties’ or Notes Secured Parties’, as applicable, damages from its
actions may at that time be difficult to ascertain and may be irreparable, and
(ii) each Notes Secured Party or ABL Secured Party, as applicable, waives any
defense that the Loan Parties and/or the Notes Secured Parties and/or ABL
Secured Parties, as applicable, cannot demonstrate damage and/or be made whole
by the awarding of damages.
 
SECTION 4.       Application of Proceeds of Senior Collateral; Dispositions and
Releases of Lien; Notices and Insurance.
 
4.1         Application of Proceeds.
 
(a)           Application of Proceeds of Senior Collateral.  Subject to clause
(d) below, whether or not any Insolvency Proceeding has been commenced by or
against any Loan Party and whether or not any default or event of default under
the Senior Documents has occurred, the Senior Representative and Junior
Representative hereby agree that all Senior Collateral, and all Proceeds
thereof, received by either of them in connection with the collection, sale or
disposition of Senior Collateral constituting an Enforcement Action shall be
applied,
 
first, to the payment of costs and expenses (including reasonable attorneys fees
and expenses and court costs) of the Senior Secured Parties in connection with
such Enforcement Action,

 
19

--------------------------------------------------------------------------------

 
 
second, to the payment of the Senior Obligations in accordance with the Senior
Documents until the Senior Obligations Payment Date,
 
third, to the payment of the Junior Obligations in accordance with the Junior
Documents until the Junior Obligations Payment Date,
 
fourth, in respect of ABL Collateral or Proceeds thereof, to the payment of any
ABL Excess Amount, and
 
fifth, the balance, if any, to the Loan Parties or to whosoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.
 
(b)           Limited Obligation or Liability.  In exercising remedies, whether
as a secured creditor or otherwise, the Senior Representative shall have no
obligation or liability to the Junior Representative or to any Junior Secured
Party, regarding the adequacy of any Proceeds or for any action or omission,
save and except solely for an action or omission that breaches the express
obligations undertaken by each party under the terms of this Agreement.
 
(c)           Segregation of Collateral; Turnover.  Until the occurrence of the
Senior Obligations Payment Date, whether or not an Insolvency Proceeding has
been commenced by or against any Loan Party, any Senior Collateral that may be
received by any Junior Secured Party in violation of this Agreement shall be
segregated and held in trust and promptly paid over to the Senior
Representative, for the benefit of the Senior Secured Parties, in the same form
as received with any necessary endorsements, or as a court of competent
jurisdiction may otherwise direct and each Junior Secured Party hereby
authorizes the Senior Representative to make any such endorsements as agent for
the Junior Representative (which authorization, being coupled with an interest,
is irrevocable).
 
(d)           Mixed Collateral Proceeds.  Notwithstanding anything to the
contrary contained above or in the definition of the ABL Priority Collateral or
Notes Priority Collateral, in the event that proceeds of Common Collateral are
received from (or are otherwise attributable to the value of) a sale or other
disposition of Common Collateral that involves a combination of ABL Priority
Collateral and Notes Priority Collateral, the portion of such proceeds that
shall be allocated as proceeds of ABL Priority Collateral for purposes of this
Agreement shall be an amount equal to the net book value of such ABL Priority
Collateral (except in the case of Accounts which amount shall be equal to the
face amount of such Accounts).  In addition, notwithstanding anything to the
contrary contained above or in the definition of the ABL Priority Collateral or
Term Loan Priority Collateral, to the extent proceeds of Collateral are proceeds
received from (or are otherwise attributable to the value of) the sale or
disposition of all or substantially all of the Capital Stock of any Subsidiary
of Borrower which is a Loan Party or all or substantially all of the assets of
any such Subsidiary, such proceeds shall constitute (1) first, in an amount
equal to the face amount of the Accounts and the net book value of all other ABL
Priority Collateral owned by such Subsidiary at the time of such sale, ABL
Priority Collateral and (2) second, to the extent in excess of the amounts
described in preceding clause (1), Term Loan Priority Collateral.

 
20

--------------------------------------------------------------------------------

 

4.2         Releases of Liens.  Upon any release, sale or disposition of Senior
Collateral permitted pursuant to the terms of the Senior Documents that results
in the release of the Senior Lien on any Senior Collateral (including without
limitation any sale or other disposition pursuant to any Enforcement Action)
(other than release of the Senior Lien due to the occurrence of the Senior
Obligations Payment Date), the Junior Lien on such Senior Collateral (excluding
any portion of the proceeds of such Senior Collateral remaining after the Senior
Obligations Payment Date occurs) shall be automatically and unconditionally
released with no further consent or action of any Person.  The Junior
Representative shall, at the Loan Parties’ expense, promptly execute and deliver
such release documents and instruments and shall take such further actions as
the Senior Representative shall request to evidence any release of the Junior
Lien described in this Section 4.2.  The Junior Representative hereby appoints
the Senior Representative and any officer or duly authorized person of the
Senior Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power of attorney in the place and stead
of the Junior Representative and in the name of the Junior Representative or in
the Senior Representative’s own name, from time to time, in the Senior
Representative’s sole discretion, for the purposes of carrying out the terms of
this Section 4.2, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this Section 4.2, including, without limitation,
any financing statements, endorsements, assignments, releases or other documents
or instruments of transfer (which appointment, being coupled with an interest,
is irrevocable).  Until the Senior Obligations Payment Date occurs, to the
extent that the Senior Secured Parties have released any Lien on Senior
Collateral and any such Lien is later reinstated, then the Junior Secured
Parties shall be granted a Junior Lien on any such Senior Collateral.
 
4.3         Certain Real Property Notices; Insurance.
 
(a)           The Notes Representative shall give the ABL Representative at
least 30 days notice prior to commencing any Enforcement Action against any Real
Property owned by any Loan Party at which ABL Priority Collateral is stored or
otherwise located or to dispossess any Loan Party from such Real Property (it
being understood that failure to give such notice shall not affect the
effectiveness or validity of such Enforcement Action).
 
(b)           Proceeds of Common Collateral include insurance proceeds and
therefore the Lien Priority shall govern the ultimate disposition of casualty
insurance proceeds.  The ABL Representative shall be named as additional insured
or loss payee, as applicable, with respect to all insurance policies relating to
ABL Priority Collateral and the Notes Representative shall be named as
additional insured or loss payee, as applicable, with respect to all insurance
policies relating to Notes Priority Collateral.  The ABL Representative shall
have the sole and exclusive right, as against the Notes Representative, to
adjust settlement of insurance claims in the event of any covered loss, theft or
destruction of ABL Priority Collateral.  The Notes Representative shall have the
sole and exclusive right, as against the ABL Representative, to adjust
settlement of insurance claims in the event of any covered loss, theft or
destruction of Notes Priority Collateral.  If, and to the extent of, any loss
under an insurance policy that covers both ABL Priority Collateral and Notes
Priority Collateral, the ABL Representative and the Notes Representative shall
work jointly in good faith to adjust or settle under the applicable insurance
policy.  Each of the Notes Representative and ABL Representative shall cooperate
(if necessary) in a reasonable manner in effecting the payment of insurance
proceeds in accordance with Section 4.1.
 
SECTION 5.       Insolvency Proceedings.
 
5.1         Filing of Motions.  Until the Senior Obligations Payment Date has
occurred, the Junior Representative agrees on behalf of itself and the other
Junior Secured Parties that no Junior Secured Party shall, in or in connection
with any Insolvency Proceeding, file any pleadings or motions, take any position
at any hearing or proceeding of any nature, or otherwise take any action
whatsoever, in each case in respect of any of the Senior Collateral, including,
without limitation, with respect to the determination of any Liens or claims
held by the Senior Representative (including the validity and enforceability
thereof) or any other Senior Secured Party in respect of any Senior Collateral
or the value of any claims of such parties under Section 506(a) of the
Bankruptcy Code or otherwise; provided that the Junior Representative may (a)
file a proof of claim in an Insolvency Proceeding, and (b) file any necessary
responsive or defensive pleadings in opposition of any motion or other pleadings
made by any Person objecting to or otherwise seeking the disallowance of any
Person objecting to or otherwise seeking the disallowance of the claims of the
Junior Secured Parties on the Senior Collateral, subject to the limitations
contained in this Agreement and only if consistent with the terms and the
limitations on the Junior Representative imposed hereby.

 
21

--------------------------------------------------------------------------------

 
 
5.2         Financing Matters.  (a) If any Loan Party becomes subject to any
Insolvency Proceeding in the United States at any time prior to the ABL
Obligations Payment Date, and if the ABL Representative or the other ABL Secured
Parties desire to consent (or not object) to the use of ABL Priority Collateral
constituting cash collateral under the Bankruptcy Code or to provide financing
to any Loan Party under the Bankruptcy Code or to consent (or not object) to the
provision of such financing to any Loan Party by any third party secured by all
or a portion of the ABL Priority Collateral (any such financing, “ABL DIP
Financing”), then the Notes Representative agrees, on behalf of itself and the
other Notes Secured Parties, that each Notes Secured Party (i) will be deemed to
have consented to, will raise no objection to, nor support any other Person
objecting to, the use of such cash collateral or to such ABL DIP Financing on
the grounds of a failure to provide “adequate protection” for the Notes
Representative’s Lien on the Notes Collateral to secure the Notes Obligations or
on any other grounds (and will not request any adequate protection solely as a
result of such ABL DIP Financing) and (ii) will subordinate (and will be deemed
hereunder to have subordinated) the Notes Liens on any ABL Priority Collateral
(A) to such ABL DIP Financing on the same terms as the ABL Liens are
subordinated thereto (and such subordination will not alter in any manner the
terms of this Agreement), (B) to any adequate protection provided to the ABL
Secured Parties and (C) to any “carve-out” for professional fees and customary
fees and expenses agreed to by the ABL Representative or the other ABL Secured
Parties and approved by the bankruptcy court, so long as (w) such ABL DIP
Financing will not result in the Capped ABL Obligations exceeding the ABL Cap
Amount, (x) the Notes Representative retains its Lien on the Notes Collateral to
secure the Notes Obligations (in each case, including Proceeds thereof arising
after the commencement of the case under the Bankruptcy Code) and, as to the
Notes Priority Collateral only, such Lien has the same priority as existed prior
to the commencement of the case under the Bankruptcy Code and any Lien securing
such ABL DIP Financing is junior and subordinate to the Lien of the Notes
Representative on the Notes Priority Collateral, (y) all Liens on ABL Priority
Collateral securing any such ABL DIP Financing shall be senior to or on a parity
with the Liens of the ABL Representative and the other ABL Secured Parties
securing the ABL Obligations on ABL Priority Collateral and (z) if the ABL
Representative receives a replacement or adequate protection Lien on
post-petition assets of the debtor to secure the ABL Obligations, and such
replacement or adequate protection Lien is on any of the Notes Priority
Collateral, (1) such replacement or adequate protection Lien on such
post-petition assets which are part of the Notes Priority Collateral (the “Notes
Post-Petition Assets”) is junior and subordinate to the Lien in favor of the
Notes Representative on the Notes Priority Collateral and (2) the Notes
Representative also receives a replacement or adequate protection Lien on such
Notes Post-Petition Assets of the debtor to secure the Notes Obligations.  In no
event will any of the ABL Secured Parties seek to obtain a priming Lien on any
of the Notes Priority Collateral and nothing contained herein shall be deemed to
be a consent by Notes Secured Parties to any adequate protection payments using
Notes Priority Collateral.

 
22

--------------------------------------------------------------------------------

 
 
(b)           If any Loan Party becomes subject to any Insolvency Proceeding in
the United States at any time prior to the Notes Obligations Payment Date, and
if the Notes Representative or the other Notes Secured Parties desire to consent
(or not object) or to provide financing to any Loan Party under the Bankruptcy
Code or to consent (or not object) to the provision of such financing to any
Loan Party by any third party secured by all or a portion of the Notes Priority
Collateral (any such financing, “Notes DIP Financing”), then the ABL
Representative agrees, on behalf of itself and the other ABL Secured Parties,
that each ABL Secured Party (i) will be deemed to have consented to, will raise
no objection to, nor support any other Person objecting to such Notes DIP
Financing on the grounds of a failure to provide “adequate protection” for the
ABL Representative’s Lien on the ABL Collateral to secure the ABL Obligations or
on any other grounds (and will not request any adequate protection solely as a
result of such Notes DIP Financing) and (ii) will subordinate (and will be
deemed hereunder to have subordinated) the ABL Liens on any Notes Priority
Collateral (A) to such Notes DIP Financing on the same terms as the Notes Liens
are subordinated thereto (and such subordination will not alter in any manner
the terms of this Agreement), (B) to any adequate protection provided to the
Notes Secured Parties and (C) to any “carve-out” for professional fees and
customary fees and expenses agreed to by the Notes Representative or the other
Notes Secured Parties and approved by the bankruptcy court, so long as (x) the
ABL Representative retains its Lien on the ABL Collateral to secure the ABL
Obligations (in each case, including Proceeds thereof arising after the
commencement of the case under the Bankruptcy Code) and, as to the ABL Priority
Collateral only, such Lien has the same priority as existed prior to the
commencement of the case under the Bankruptcy Code and any Lien securing such
Notes DIP Financing is junior and subordinate to the Lien of the ABL
Representative on the ABL Priority Collateral, (y) all Liens on Notes Priority
Collateral securing any such Notes DIP Financing shall be senior to or on a
parity with the Liens of the Notes Representative and the other Notes Secured
Parties securing the Notes Obligations on Notes Priority Collateral and (z) if
the Notes Representative receives a replacement or adequate protection Lien on
post-petition assets of the debtor to secure the Notes Obligations, and such
replacement or adequate protection Lien is on any of the ABL Priority
Collateral, (1) such replacement or adequate protection Lien on such
post-petition assets which are part of the ABL Priority Collateral (the “ABL
Post-Petition Assets”) is junior and subordinate to the Lien in favor of the ABL
Representative on the ABL Priority Collateral and (2) the ABL Representative
also receives a replacement or adequate protection Lien on such ABL
Post-Petition Assets of the debtor to secure the ABL Obligations.  In no event
will any of the Notes Secured Parties seek to obtain a priming Lien on any of
the ABL Priority Collateral, and nothing contained herein shall be deemed to be
a consent by the ABL Secured Parties to any adequate protection payments using
ABL Priority Collateral.
 
(c)           All Liens granted to the Notes Representative or the ABL
Representative in any Insolvency Proceeding, whether as adequate protection or
otherwise, are intended to be and shall be deemed to be subject to the Lien
Priority and the other terms and conditions of this Agreement.
 
5.3           Relief From the Automatic Stay.  Until the ABL Obligations Payment
Date, the Notes Representative agrees, on behalf of itself and the other Notes
Secured Parties, that none of them will seek (or support any other Person in
seeking) relief from the automatic stay or from any other stay in any Insolvency
Proceeding or take any action in derogation thereof, in each case in respect of
any ABL Priority Collateral, without the prior written consent of the ABL
Representative.  Until the Notes Obligations Payment Date, the ABL
Representative agrees, on behalf of itself and the other ABL Secured Parties,
that none of them will seek relief from the automatic stay or from any other
stay in any Insolvency Proceeding or take any action in derogation thereof, in
each case in respect of any Notes Priority Collateral, without the prior written
consent of the Notes Representative.  In addition, neither the Notes
Representative nor the ABL Representative shall seek any relief from the
automatic stay with respect to any Common Collateral without providing 30 days’
prior written notice to the other, unless otherwise agreed by both the ABL
Representative and the Notes Representative.
 
5.4           No Contest.  The Junior Representative, on behalf of itself and
the Junior Secured Parties, agrees that, prior to the Senior Obligations Payment
Date, none of them shall contest (or support any other Person contesting) (a)
any request by the Senior Representative or any Senior Secured Party for
adequate protection of its interest in the Senior Collateral (unless in
contravention of Section 5.2(a) or (b), as applicable), or (b) any objection by
the Senior Representative or any Senior Secured Party to any motion, relief,
action, or proceeding based on a claim by the Senior Representative or any
Senior Secured Party that its interests in the Senior Collateral (unless in
contravention of Section 5.2(a) or (b), as applicable) are not adequately
protected (or any other similar request under any law applicable to an
Insolvency Proceeding), so long as any Liens granted to the Senior
Representative as adequate protection of its interests are subject to this
Agreement.

 
23

--------------------------------------------------------------------------------

 

5.5           Avoidance Issues.  If any Senior Secured Party is required in any
Insolvency Proceeding or otherwise to disgorge, turn over or otherwise pay to
the estate of any Loan Party, because such amount was avoided or ordered to be
paid or disgorged for any reason, including without limitation because it was
found to be a fraudulent or preferential transfer, any amount (a “Recovery”),
whether received as proceeds of security, enforcement of any right of set-off or
otherwise, then the Senior Obligations shall be reinstated to the extent of such
Recovery and deemed to be outstanding as if such payment had not occurred and
the Senior Obligations Payment Date shall be deemed not to have occurred and to
the extent that the ABL Cap Amount was decreased in connection with any such
payment of ABL Obligations, the ABL Cap Amount shall be increased to such
extent.  If this Agreement shall have been terminated prior to such Recovery,
this Agreement shall be reinstated in full force and effect, and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the obligations of the parties hereto.  The Junior Secured Parties agree that
none of them shall be entitled to benefit from any avoidance action affecting or
otherwise relating to any distribution or allocation made in accordance with
this Agreement, whether by preference or otherwise, it being understood and
agreed that the benefit of such avoidance action otherwise allocable to them
shall instead be allocated and turned over for application in accordance with
the priorities set forth in this Agreement.
 
5.6           Asset Dispositions in an Insolvency Proceeding.  Neither the
Junior Representative nor any other Junior Secured Party shall, in an Insolvency
Proceeding or otherwise, oppose any sale or disposition of any Senior Collateral
that is supported by the Senior Secured Parties, and the Junior Representative
and each other Junior Secured Party will be deemed to have consented under
Section 363 of the Bankruptcy Code (and otherwise) to any sale of any Senior
Collateral supported by the Senior Secured Parties and to have released their
Liens on such assets; provided that this Section 5.6 shall not apply to any case
of a sale or disposition of Real Property constituting Notes Priority Collateral
unless the ABL Representative has received at least 60 days prior notice of the
consummation of any such sale.
 
5.7           Other Matters.  To the extent that the Senior Representative or
any Senior Secured Party has or acquires rights under Section 363 or Section 364
of the Bankruptcy Code with respect to any of the Junior Collateral, the Senior
Representative agrees, on behalf of itself and the other Senior Secured Parties,
not to assert any of such rights without the prior written consent of the Junior
Representative; provided that if requested by the Junior Representative, the
Senior Representative shall timely exercise such rights in the manner requested
by the Junior Representative, including any rights to payments in respect of
such rights.
 
5.8           Effectiveness in Insolvency Proceedings.  This Agreement, which
the parties hereto expressly acknowledge is a “subordination agreement” under
section 510(a) of the Bankruptcy Code, shall be effective before, during and
after the commencement of an Insolvency Proceeding.
 
SECTION 6.       Notes Documents and ABL Documents.
 
(a)           Each Loan Party and the Notes Representative, on behalf of itself
and the Notes Secured Parties, agrees that it shall not at any time execute or
deliver any amendment or other modification to any of the Notes Documents
inconsistent with or in violation of this Agreement.
 
(b)           Each Loan Party and the ABL Representative, on behalf of itself
and the ABL Secured Parties, agrees that it shall not at any time execute or
deliver any amendment or other modification to any of the ABL Documents
inconsistent with or in violation of this Agreement.
 
 
24

--------------------------------------------------------------------------------

 

(c)           In the event the Senior Representative enters into any amendment,
waiver or consent in respect of any of the Senior Security Documents for the
purpose of adding to, or deleting from, or waiving or consenting to any
departures from any provisions of, any Senior Security Document (including any
release of any Lien in favor of such Senior Secured Party) or changing in any
manner the rights of any parties thereunder, in each case solely with respect to
any Senior Collateral, then such amendment, waiver or consent shall apply
automatically to any comparable provision of the Comparable Security Document
without the consent of or action by any Junior Secured Party (with all such
amendments, waivers and modifications subject to the terms hereof); provided
that, (i) no such amendment, waiver or consent shall have the effect of removing
assets subject to the Lien of any Junior Security Document, except to the extent
that a release of such Lien is permitted by Section 4.2, (ii) no such amendment,
waiver or consent with respect to any provision applicable to the Junior
Representative under the Junior Documents shall be made without the prior
written consent of the Junior Representative, and (iii) notice of such
amendment, waiver or consent shall be given to the Junior Representative no
later than 30 days after its effectiveness, provided that the failure to give
such notice shall not affect the effectiveness and validity thereof.
 
SECTION 7.       Purchase Options.
 
7.1           Notice of Exercise.  (a) Upon the occurrence and during the
continuance of an “Event of Default” under the ABL Documents, if such Event of
Default remains uncured or unwaived for at least thirty (30) consecutive days
and the requisite ABL Creditors have not agreed to forbear from the exercise of
remedies, all or a portion of the Notes Creditors, acting as a single group,
shall have the option at any time upon five (5) Business Days’ prior written
notice to the ABL Representative to purchase all (but not less than all) of the
ABL Obligations from the ABL Secured Parties.  Such notice from such Notes
Creditors to the ABL Representative shall be irrevocable.
 
(b)           Upon the occurrence and during the continuance of an “Event of
Default” under the Notes Documents, if such Event of Default remains uncured or
unwaived for at least thirty (30) consecutive days and the requisite Notes
Creditors have not agreed to forbear from the exercise of remedies, all or a
portion of the ABL Creditors, acting as a single group, shall have the option at
any time upon five (5) Business Days’ prior written notice to the Notes
Representative to purchase all (but not less than all) of the Notes Obligations
from the Notes Secured Parties.  Such notice from such ABL Creditors to the
Notes Representative shall be irrevocable.
 
7.2           Purchase and Sale.  (a) On the date specified by the relevant
Notes Creditors in the notice contemplated by Section 7.1(a) above (which shall
not be less than five (5) Business Days, nor more than twenty (20) calendar
days, after the receipt by the ABL Representative of the notice of the relevant
Notes Creditor’s election to exercise such option), the ABL Lenders shall sell
to the relevant Notes Creditors, and the relevant Notes Creditors shall purchase
from the ABL Creditors, the ABL Obligations, provided that, the ABL
Representative and the other ABL Secured Parties shall retain all rights to be
indemnified or held harmless by the Loan Parties in accordance with the terms of
the ABL Documents but shall not retain any rights to the security therefor.
 
(b)           On the date specified by the relevant ABL Creditors in the notice
contemplated by Section 7.1(b) above (which shall not be less than five (5)
Business Days, nor more than twenty (20) calendar days, after the receipt by the
Notes Representative of the notice of the relevant ABL Creditor’s election to
exercise such option), the Notes Creditors shall sell to the relevant ABL
Creditors, and the relevant ABL Creditors shall purchase from the Notes
Creditors, the Notes Obligations, provided that, the Notes Representative and
the other Notes Secured Parties shall retain all rights to be indemnified or
held harmless by the Loan Parties in accordance with the terms of the Notes
Documents but shall not retain any rights to the security therefor.
 
 
25

--------------------------------------------------------------------------------

 

7.3           Payment of Purchase Price.  Upon the date of such purchase and
sale, the relevant Notes Creditors or the relevant ABL Creditors, as applicable,
shall (a) pay to the ABL Representative for the benefit of the ABL Creditors
(with respect to a purchase of the ABL Obligations) or to the Notes
Representative for the benefit of the Notes Creditors (with respect to a
purchase of the Notes Obligations) as the purchase price therefor the full
amount of all the ABL Obligations or Notes Obligations, as applicable, then
outstanding and unpaid (including principal, interest, fees and expenses,
including reasonable attorneys’ fees and legal expenses but specifically
excluding any prepayment premium, make-whole, termination or similar fees), (b)
with respect to a purchase of the ABL Obligations, furnish cash collateral to
the ABL Representative in a manner and in such amounts as the ABL Representative
determines is reasonably necessary to secure the ABL Representative, the ABL
Secured Parties, letter of credit issuing banks and applicable affiliates in
connection with any issued and outstanding letters of credit, Swap Obligations
and Banking Service Obligations secured by the ABL Documents, (c) with respect
to a purchase of the ABL Obligations, agree to reimburse the ABL Representative,
the ABL Secured Parties and letter of credit issuing banks for any loss, cost,
damage or expense (including reasonable attorneys’ fees and legal expenses) in
connection with any commissions, fees, costs or expenses related to any issued
and outstanding letters of credit as described above and any checks or other
payments provisionally credited to the ABL Obligations, and/or as to which the
ABL Representative has not yet received final payment, (d) agree to reimburse
the ABL Secured Parties or the Notes Secured Parties, as applicable, and with
respect to a purchase of the ABL Obligations letter of credit issuing banks, in
respect of indemnification obligations of the Loan Parties under the ABL
Documents or the Notes Documents, as applicable, as to matters or circumstances
known to the ABL Representative or the Notes Representative, as applicable, at
the time of the purchase and sale which would reasonably be expected to result
in any loss, cost, damage or expense (including reasonable attorneys’ fees and
legal expenses) to the ABL Secured Parties, the Notes Secured Parties or letter
of credit issuing banks, as applicable, and (e) agree to indemnify and hold
harmless the ABL Secured Parties or the Notes Secured Parties, as applicable,
and with respect to a purchase of the ABL Obligations letter of credit issuing
banks, from and against any loss, liability, claim, damage or expense (including
reasonable fees and expenses of legal counsel) arising out of any claim asserted
by a third party in respect of the ABL Obligations or the Notes Obligations, as
applicable, as a direct result of any acts by any Notes Secured Party or any ABL
Secured Party, as applicable, occurring after the date of such purchase.  Such
purchase price and cash collateral shall be remitted by wire transfer in federal
funds to such bank account in New York, New York as the ABL Representative or
the Notes Representative, as applicable, may designate in writing for such
purpose.
 
7.4           Limitation on Representations and Warranties.  Such purchase shall
be expressly made without representation or warranty of any kind by any selling
party (or the ABL Representative or the Notes Representative) and without
recourse of any kind, except that the selling party shall represent and
warrant:  (a) the amount of the ABL Obligations or Notes Obligations, as
applicable, being purchased from it, (b) that such ABL Secured Party or Notes
Secured Party, as applicable, owns the ABL Obligations or Notes Obligations, as
applicable, free and clear of any Liens or encumbrances and (c) that such ABL
Secured Party or Notes Secured Party, as applicable, has the right to assign
such ABL Obligations or Notes Obligations, as applicable, and the assignment is
duly authorized.
 
SECTION 8.        Reliance; Waivers; etc.
 
8.1           Reliance.  The ABL Documents are deemed to have been executed and
delivered, and all extensions of credit thereunder are deemed to have been made
or incurred, in reliance upon this Agreement.  The Notes Representative, on
behalf of it itself and the other Notes Secured Parties, expressly waives all
notice of the acceptance of and reliance on this Agreement by the ABL
Representative and the other ABL Secured Parties.  The Notes Documents are
deemed to have been executed and delivered and all extensions of credit
thereunder are deemed to have been made or incurred, in reliance upon this
Agreement.  The ABL Representative, on behalf of itself and the other ABL
Secured Parties, expressly waives all notices of the acceptance of and reliance
on this Agreement by the Notes Representative and the other Notes Secured
Parties.
 
 
26

--------------------------------------------------------------------------------

 

8.2           No Warranties or Liability.  The Notes Representative and the ABL
Representative acknowledge and agree that neither has made any representation or
warranty with respect to the execution, validity, legality, completeness,
collectibility or enforceability of any other ABL Document or any Notes
Document.  Except as otherwise provided in this Agreement, the Notes
Representative and the ABL Representative will be entitled to manage and
supervise the respective extensions of credit to any Loan Party in accordance
with law and their usual practices, modified from time to time as they deem
appropriate.
 
8.3           No Waivers.  No right or benefit of any party hereunder shall at
any time in any way be prejudiced or impaired by any act or failure to act on
the part of such party or any other party hereto or by any noncompliance by any
Loan Party with the terms and conditions of any of the ABL Documents or the
Notes Documents.
 
SECTION 9.       Obligations Unconditional. For so long as this Agreement is in
full force and effect, all rights, interests, agreements and obligations
hereunder of the Senior Representative and the Senior Secured Parties in respect
of any Collateral and the Junior Representative and the Junior Secured Parties
in respect of such Collateral shall remain in full force and effect regardless
of:
 
(a)           any lack of validity or enforceability of any Senior Document or
any Junior Document and regardless of whether the Liens of the Senior
Representative and Senior Secured Parties are not perfected or are voidable for
any reason;
 
(b)           any change in the time, manner or place of payment of, or in any
other terms of, all or any of the Senior Obligations or Junior Obligations, or
any amendment or waiver or other modification, including any increase in the
amount thereof, whether by course of conduct or otherwise, of the terms of any
Senior Document or any Junior Document;
 
(c)           any exchange, release or lack of perfection of any Lien on any
Collateral or any other asset, or any amendment, waiver or other modification,
whether in writing or by course of conduct or otherwise, of all or any of the
Senior Obligations or Junior Obligations or any guarantee thereof;
 
(d)           the commencement of any Insolvency Proceeding in respect of any
Loan Party; or
 
(e)           any other circumstances which otherwise might constitute a defense
available to, or a discharge of, any Loan Party in respect of any Secured
Obligation or of any Junior Secured Party in respect of this Agreement.
 
 
27

--------------------------------------------------------------------------------

 

SECTION 10.     Miscellaneous.
 
10.1         Rights of Subrogation.  The Notes Representative, for and on behalf
of itself and the Notes Secured Parties, agrees that no payment to the ABL
Representative or any ABL Secured Party pursuant to the provisions of this
Agreement shall entitle the Notes Representative or any Notes Secured Party to
exercise any rights of subrogation in respect thereof until the ABL Obligations
Payment Date.  Following the ABL Obligations Payment Date, the ABL
Representative agrees to execute such documents, agreements, and instruments as
the Notes Representative or any Notes Secured Party may reasonably request to
evidence the transfer by subrogation to any such Person of an interest in the
ABL Obligations resulting from payments to the ABL Representative by such
Person, so long as all costs and expenses (including all reasonable legal fees
and disbursements) incurred in connection therewith by the ABL Representative
are paid by such Person upon request for payment thereof.  The ABL
Representative, for and on behalf of itself and the ABL Secured Parties, agrees
that no payment to the Notes Representative or any Notes Secured Party pursuant
to the provisions of this Agreement shall entitle the ABL Representative or any
ABL Secured Party to exercise any rights of subrogation in respect thereof until
the Notes Obligations Payment Date.  Following the Notes Obligations Payment
Date, the Notes Representative agrees to execute such documents, agreements, and
instruments as the ABL Representative or any ABL Secured Party may reasonably
request to evidence the transfer by subrogation to any such Person of an
interest in the Notes Obligations resulting from payments to the Notes
Representative by such Person, so long as all costs and expenses (including all
reasonable legal fees and disbursements) incurred in connection therewith by the
Notes Representative are paid by such Person upon request for payment thereof.
 
10.2         Further Assurances.  Each of the Notes Representative and the ABL
Representative will, at the Loan Parties’ expense and at any time and from time
to time, promptly execute and deliver all further instruments and documents, and
take all further action, that may be necessary or desirable, or that the other
party may reasonably request, in order to protect any right or interest granted
or purported to be granted hereby or to enable the ABL Representative or the
Notes Representative to exercise and enforce its rights and remedies hereunder;
provided, however, that no party shall be required to pay over any payment or
distribution, execute any instruments or documents, or take any other action
referred to in this Section 10.2, to the extent that such action would
contravene any law, order or other legal requirement or any of the terms or
provisions of this Agreement, and in the event of a controversy or dispute, such
party may interplead any payment or distribution in any court of competent
jurisdiction, without further responsibility in respect of such payment or
distribution under this Section 10.2.
 
10.3         Conflicts.  In the event of any conflict between the provisions of
this Agreement and the provisions of any ABL Document or any Notes Document, the
provisions of this Agreement shall govern to the extent of such conflict.
 
10.4         Continuing Nature of Provisions.  Subject to Section 5.5, this
Agreement shall continue to be effective, and shall not be revocable by any
party hereto, until the earlier of (a) the ABL Obligations Payment Date and (b)
the Notes Obligations Payment Date.  This is a continuing agreement and the ABL
Secured Parties and the Notes Secured Parties may continue, at any time and
without notice to the other parties hereto, to extend credit and other financial
accommodations, lend monies and provide indebtedness to, or for the benefit of,
any Loan Party on the faith hereof.
 
10.5         Amendments; Waivers.  (a) No amendment or modification of any of
the provisions of this Agreement shall be effective unless the same shall be in
writing and signed by the ABL Representative and the Notes Representative.  Each
Loan Party agrees that this Agreement may be amended or modified by the ABL
Representative and the Notes Representative without notice to, or the consent
of, any Loan Party, provided no Loan Party shall be bound by any such amendment
or modification that directly and adversely affects the rights or duties of such
Loan Party in any material respect.
 
(b)           It is understood that the ABL Representative and the Notes
Representative, without the consent of any other ABL Secured Party or Notes
Secured Party, may in their discretion determine that a supplemental agreement
(which may take the form of an amendment and restatement of this Agreement) is
necessary or appropriate to facilitate having additional indebtedness or other
obligations (“Additional Debt”) of any of the Loan Parties become ABL
Obligations or Notes Obligations, as the case may be, under this Agreement,
which supplemental agreement shall specify whether such Additional Debt
constitutes ABL Obligations or Notes Obligations, provided, that such Additional
Debt is permitted to be incurred by the ABL Agreement and Indenture then extant,
and is permitted by said Agreements to be subject to the provisions of this
Agreement as ABL Obligations or Notes Obligations, as applicable.

 
28

--------------------------------------------------------------------------------

 


 
10.6         Information Concerning Financial Condition of the Loan
Parties.  The Notes Representative and the ABL Representative hereby agree that
no party shall have any duty to advise any other party of information known to
it regarding the financial condition of the Loan Parties or any other
circumstances bearing upon the risk of nonpayment of the ABL Obligations or the
Note Obligations (except as otherwise provided in the ABL Documents and Notes
Documents).  In the event the Notes Representative or the ABL Representative, in
its sole discretion, undertakes at any time or from time to time to provide any
information to any other party to this Agreement, it shall be under no
obligation (a) to provide any such information to such other party or any other
party on any subsequent occasion, (b) to undertake any investigation not a part
of its regular business routine, or (c) to disclose any other information.
 
10.7         Governing Law.  This Agreement shall be construed in accordance
with and governed by the law of the State of New York, except as otherwise
required by mandatory provisions of law and except to the extent that remedies
provided by the laws of any jurisdiction other than the State of New York are
governed by the laws of such jurisdiction.
 
10.8         Submission to Jurisdiction; JURY TRIAL WAIVER.  (a) Each ABL
Secured Party, each Notes Secured Party and each Loan Party hereby irrevocably
and unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each such party hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court.  Each such party agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement shall affect any right that the any ABL Secured
Party or Notes Secured Party may otherwise have to bring any action or
proceeding against any Loan Party or its properties in the courts of any
jurisdiction.
 
(b)           Each ABL Secured Party, each Notes Secured Party and each Loan
Party hereby irrevocably and unconditionally waives, to the fullest extent it
may legally and effectively do so (i) any objection it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement in any court referred to in paragraph (a) of this
Section and (ii) the defense of an inconvenient forum to the maintenance of such
action or proceeding.
 
(c)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.9.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
 
(d)           EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS.  EACH PARTY HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
AND IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
 
29

--------------------------------------------------------------------------------

 
 
10.9         Notices.  Unless otherwise specifically provided herein, any notice
or other communication herein required or permitted to be given shall be in
writing and may be personally served, telecopied, or sent by overnight express
courier service or United States mail and shall be deemed to have been given
when delivered in person or by courier service, upon receipt of a telecopy or
five days after deposit in the United States mail (certified, with postage
prepaid and properly addressed).  For the purposes hereof, the addresses of the
parties hereto (until notice of a change thereof is delivered as provided in
this Section 10.9) shall be as set forth below each party’s name on the
signature pages hereof, or, as to each party, at such other address as may be
designated by such party in a written notice to all of the other parties.
 
10.10       Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of each of the parties hereto and each of the ABL Secured
Parties and Notes Secured Parties and their respective successors and assigns,
and nothing herein is intended, or shall be construed to give, any other Person
any right, remedy or claim under, to or in respect of this Agreement or any
Collateral.
 
10.11       Headings.  Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.
 
10.12       Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
10.13       Other Remedies.  For avoidance of doubt, it is understood that
nothing in this Agreement shall prevent any ABL Secured Party or any Notes
Secured Party from exercising any available remedy to accelerate the maturity of
any indebtedness or other obligations owing under the ABL Documents or the Notes
Documents, as applicable, or to demand payment under any guarantee in respect
thereof.
 
10.14       Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.  This Agreement shall become effective when it shall have
been executed by each party hereto.
 
10.15       Additional Loan Parties.  Borrower shall cause each Person that
becomes a Loan Party after the date hereof to become a party to this Agreement
by execution and delivery by such Person of a Joinder Agreement in the form of
Annex 1 hereto.
 
10.16       Force Majeure.  Other than with respect to obligations that can be
performed by the payment of money, whenever a period of time is herein
prescribed for action to be taken by either the ABL Representative or the Notes
Representative, such Person shall not be liable or responsible for, and there
shall be excluded from the computation of any such period of time, any delays
due to strikes, riots, acts of God, shortages of labor or materials, war and
terrorist acts or activities.
 
 
30

--------------------------------------------------------------------------------

 
 
10.17       No Consequential Damages.  Neither the ABL Representative nor the
Notes Representative shall be liable for any indirect, special or consequential
damages (including but not limited to lost profits) whatsoever, even if it has
been informed of the likelihood thereof and regardless of the form of action.
 
 
31

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 

 
JPMORGAN CHASE BANK, N.A., as ABL
Representative for and on behalf of the ABL Secured
Parties
       
By:
/s/ Mario Quintanilla
 
Name:  
Mario Quintanilla
 
Title:
Vice President
       
Address for Notices:
        JPMorgan Chase Bank, N.A.   2200 Ross Avenue, 9th Floor   MC: TX1-2921  
Attention:
Mario Quintanilla  
Telecopy No.:
(214) 965-4731        
U.S. BANK NATIONAL ASSOCIATION, as Notes
Representative for and on behalf of the Notes Secured
Parties
       
By:
/s/ Wally Jones
 
Name:  
Wally Jones
 
Title:
Vice President
       
Address for Notices:
        150 Fourth Avenue North, 2nd Floor   Nashville, TN 37219        
Attention:
Corporate Trust Services - U.S. Concrete  
Telecopy No.:
(615) 251-0737



[Signature Page to Intercreditor Agreement]

 
 

--------------------------------------------------------------------------------

 



 
U.S. CONCRETE, INC.
     
By:
/s/ Michael W. Harlan
 
Name:
Michael W. Harlan
 
Title:
Chief Executive Officer and President
       
Address for Notices for U.S. Concrete, Inc. and all of the
following entities:
     
2925 Briarpark, Suite 1050
 
Houston, Texas  77042
 
Attention:  General Counsel
 
Telecopy No:  (713) 499-6201
       
ALBERTA INVESTMENTS, INC.
     
By:
/s/ Michael W. Harlan
 
Name:
Michael W. Harlan
 
Title:
President
       
ALLIANCE HAULERS, INC.
     
By:
/s/ Michael W. Harlan
 
Name:
Michael W. Harlan
 
Title:
President
       
AMERICAN CONCRETE PRODUCTS, INC.
     
By:
/s/ Curt M. Lindeman
 
Name:
Curt M. Lindeman
 
Title:
Vice President and Secretary
       
ATLAS REDI-MIX, LLC
       
By:
/s/ Michael W. Harlan
 
Name:
Michael W. Harlan
 
Title:
President

 
[Signature Page to Intercreditor Agreement]

 
 

--------------------------------------------------------------------------------

 
 

 
ATLAS-TUCK CONCRETE, INC.
     
By:
/s/ Michael W. Harlan
 
Name:
Michael W. Harlan
 
Title:
President
       
BWB, INC. OF MICHIGAN
     
By:
/s/ Curt M. Lindeman
 
Name:
Curt M. Lindeman
 
Title:
Vice President and Secretary
       
BEALL CONCRETE ENTERPRISES, LLC
       
By:
/s/ Michael W. Harlan
 
Name:
Michael W. Harlan
 
Title:
President
       
BEALL INVESTMENT CORPORATION, INC.
       
By:
/s/ Michael W. Harlan
 
Name:
Michael W. Harlan
 
Title:
President
       
BEALL INDUSTRIES, INC.
       
By:
/s/ Michael W. Harlan
 
Name:
Michael W. Harlan
 
Title:
President
       
BEALL MANAGEMENT, INC.
       
By:
/s/ Michael W. Harlan
 
Name:
Michael W. Harlan
 
Title:
President

 
[Signature Page to Intercreditor Agreement]

 
 

--------------------------------------------------------------------------------

 
 

 
BRECKENRIDGE READY MIX, INC.
       
By:
/s/ Curt M. Lindeman
 
Name:
Curt M. Lindeman
 
Title:
Vice President and Secretary
       
BUILDERS’ REDI-MIX LLC
       
By:
/s/ Curt M. Lindeman
 
Name:
Curt M. Lindeman
 
Title:
Vice President and Secretary
       
CENTRAL CONCRETE SUPPLY CO., INC.
       
By:
/s/ Curt M. Lindeman
 
Name:
Curt M. Lindeman
 
Title:
Vice President and Secretary
       
CENTRAL PRECAST CONCRETE, INC.
       
By:
/s/ Curt M. Lindeman
 
Name:
Curt M. Lindeman
 
Title:
Vice President and Secretary
       
CONCRETE ACQUISITION III, LLC
       
By:
/s/ Curt M. Lindeman
 
Name:
Curt M. Lindeman
 
Title:
President



[Signature Page to Intercreditor Agreement]

 
 

--------------------------------------------------------------------------------

 
 

 
CONCRETE ACQUISITION IV, LLC
       
By:
/s/ Curt M. Lindeman
 
Name:
Curt M. Lindeman
 
Title:
President
       
CONCRETE ACQUISITION V, LLC
       
By:
/s/ Curt M. Lindeman
 
Name:
Curt M. Lindeman
 
Title:
President
       
CONCRETE ACQUISITION VI, LLC
       
By:
/s/ Curt M. Lindeman
 
Name:
Curt M. Lindeman
 
Title:
President
       
CONCRETE XXXIII ACQUISITION, INC.
       
By:
/s/ Curt M. Lindeman
 
Name:
Curt M. Lindeman
 
Title:
President
       
CONCRETE XXXIV ACQUISITION, INC.
       
By:
/s/ Curt M. Lindeman
 
Name:
Curt M. Lindeman
 
Title:
President
       
CONCRETE XXXV ACQUISITION, INC.
       
By:
/s/ Curt M. Lindeman
 
Name:
Curt M. Lindeman
 
Title:
President



[Signature Page to Intercreditor Agreement]

 
 

--------------------------------------------------------------------------------

 
 

 
CONCRETE XXXVI ACQUISITION, INC.
       
By:
/s/ Curt M. Lindeman
 
Name:
Curt M. Lindeman
 
Title:
President
       
EASTERN CONCRETE MATERIALS, INC.
       
By:
/s/ Michael W. Harlan
 
Name:
Michael W. Harlan
 
Title:
President and Secretary
       
HAMBURG QUARRY LIMITED LIABILITY COMPANY
       
By:
/s/ Michael W. Harlan
 
Name:
Michael W. Harlan
 
Title:
President
       
INGRAM CONCRETE, LLC
     
By:
/s/ Curt M. Lindeman
 
Name:
Curt M. Lindeman
 
Title:
Vice President and Secretary
       
KURTZ GRAVEL COMPANY
       
By:
/s/ Michael W. Harlan
 
Name:
Michael W. Harlan
 
Title:
Vice President and Secretary



[Signature Page to Intercreditor Agreement]

 
 

--------------------------------------------------------------------------------

 
 

 
LOCAL CONCRETE SUPPLY & EQUIPMENT, LLC
       
By:
/s/ Curt M. Lindeman
 
Name:
Curt M. Lindeman
 
Title:
President and Secretary
       
MASTER MIX, LLC
       
By:
/s/ Curt M. Lindeman
 
Name:
Curt M. Lindeman
 
Title:
President and Secretary
       
MASTER MIX CONCRETE, LLC
       
By:
/s/ Curt M. Lindeman
 
Name:
Curt M. Lindeman
 
Title:
President and Secretary
       
MG, LLC
       
By:
/s/ Curt M. Lindeman
 
Name:
Curt M. Lindeman
 
Title:
Vice President and Secretary
       
NYC CONCRETE MATERIALS, LLC
       
By:
/s/ Curt M. Lindeman
 
Name:
Curt M. Lindeman
 
Title:
President and Secretary
       
PEBBLE LANE ASSOCIATES, LLC
     
By:
/s/ Curt M. Lindeman
 
Name:
Curt M. Lindeman
 
Title:
President and Secretary



[Signature Page to Intercreditor Agreement]

 
 

--------------------------------------------------------------------------------

 



 
REDI-MIX CONCRETE, L.P.
       
By:
/s/ Michael W. Harlan
 
Name:
Michael W. Harlan
 
Title:
President
       
REDI-MIX GP, LLC
       
By:
/s/ Michael W. Harlan
 
Name:
Michael W. Harlan
 
Title:
President
       
REDI-MIX, LLC
       
By:
/s/ Michael W. Harlan
 
Name:
Michael W. Harlan
 
Title:
President
       
RIVERSIDE MATERIALS, LLC
       
By:
/s/ Wallace H. Johnson
 
Name:
Wallace H. Johnson
 
Title:
President and Secretary
       
SAN DIEGO PRECAST CONCRETE, INC.
       
By:
/s/ Curt M. Lindeman
 
Name:
Curt M. Lindeman
 
Title:
Vice President and Secretary



[Signature Page to Intercreditor Agreement]

 
 

--------------------------------------------------------------------------------

 
 

 
SIERRA PRECAST, INC.
       
By:
/s/ Curt M. Lindeman
 
Name:
Curt M. Lindeman
 
Title:
Vice President and Secretary
       
SMITH PRE-CAST, INC.
       
By:
/s/ Curt M. Lindeman
 
Name:
Curt M. Lindeman
 
Title:
Vice President and Secretary
       
SUPERIOR CONCRETE MATERIALS, INC.
       
By:
/s/ Curt M. Lindeman
 
Name:
Curt M. Lindeman
 
Title:
Vice President and Secretary
        SUPERIOR HOLDINGS, INC.         By: /s/ Michael W. Harlan   Name:
Michael W. Harlan   Title:
Vice President and Secretary
       
TITAN CONCRETE INDUSTRIES, INC.
       
By:
/s/ Michael W. Harlan
 
Name:
Michael W. Harlan
 
Title:
Vice President and Secretary
       
USC ATLANTIC, INC.
       
By:
/s/ Michael W. Harlan
 
Name:
Michael W. Harlan
 
Title:
Vice President and Secretary
       
USC MANAGEMENT CO., LLC
       
By:
/s/ Curt M. Lindeman
 
Name:
Curt M. Lindeman
 
Title:
Vice President and Secretary



[Signature Page to Intercreditor Agreement]

 
 

--------------------------------------------------------------------------------

 
 

 
USC MICHIGAN, INC.
       
By:
/s/ Michael W. Harlan
 
Name:
Michael W. Harlan
 
Title:
Vice President and Secretary
       
USC PAYROLL, INC.
       
By:
/s/ Curt M. Lindeman
 
Name:
Curt M. Lindeman
 
Title:
Vice President and Secretary
       
USC TECHNOLOGIES, INC.
       
By:
/s/ Curt M. Lindeman
 
Name:
Curt M. Lindeman
 
Title:
Vice President and Secretary
       
U.S. CONCRETE ON-SITE, INC.
       
By:
/s/ Curt M. Lindeman
 
Name:
Curt M. Lindeman
 
Title:
Vice President and Secretary



[Signature Page to Intercreditor Agreement]

 
 

--------------------------------------------------------------------------------

 

ANNEX 1

 
JOINDER AGREEMENT
 
THIS JOINDER AGREEMENT (this “Agreement”), dated as of _______________ __, 20__,
is executed by ______________________________, a ____________________ (the “New
Subsidiary”) in favor of JPMORGAN CHASE BANK, N.A. (“ABL Representative”) and
U.S. BANK NATIONAL ASSOCIATION (“Notes Representative”), in their capacities as
ABL Representative and Notes Representative, respectively, under that certain
Intercreditor Agreement (the “Intercreditor Agreement”), dated as of August __,
2010 among the ABL Representative, the Notes Representative, U.S Concrete, Inc.
and each of the other Loan Parties party thereto.  All capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the
Intercreditor Agreement.
 
The New Subsidiary, for the benefit of the ABL Representative and the Notes
Representative, hereby agrees as follows:
 
1.           The New Subsidiary hereby acknowledges the Intercreditor Agreement
and acknowledges, agrees and confirms that, by its execution of this Agreement,
the New Subsidiary will be deemed to be a Loan Party under the Intercreditor
Agreement and shall have all of the obligations of a Loan Party thereunder as if
it had executed the Intercreditor Agreement.  The New Subsidiary hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions contained in the Intercreditor Agreement.
 
2.           The address of the New Subsidiary for purposes of 10.09 of the
Intercreditor Agreement is as follows:
 

 
 
   
   
   
   
   
   
 

 
3.           THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE NEW SUBSIDIARY
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.
 
 
Annex 1 - 1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, as of the day and year first above written.
 

 
[NEW SUBSIDIARY]
       
By:
       
Name:
       
Title:
   

 
 
Annex 1 - 2

--------------------------------------------------------------------------------

 